EXHIBIT 10.2
 

SALE AND SERVICING AGREEMENT
by and among
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2010-3,
as Issuer
SANTANDER DRIVE AUTO RECEIVABLES LLC,
as Seller
SANTANDER CONSUMER USA INC.,
as Servicer
and
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
Dated as of November 24, 2010
 
Sale and Servicing Agreement (2010-3)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I            DEFINITIONS AND USAGE
    1  
 
       
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Interpretive Provisions
    1  
 
       
ARTICLE II            CONVEYANCE OF TRANSFERRED ASSETS
    2  
 
       
SECTION 2.1 Conveyance of Transferred Assets
    2  
SECTION 2.2 Representations and Warranties of the Seller as to each Receivable
    2  
SECTION 2.3 Repurchase upon Breach
    2  
SECTION 2.4 Custody of Receivable Files
    3  
 
       
ARTICLE III            ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST
PROPERTY
    5  
 
       
SECTION 3.1 Duties of Servicer
    5  
SECTION 3.2 Collection of Receivable Payments
    6  
SECTION 3.3 Repossession of Financed Vehicles
    7  
SECTION 3.4 Maintenance of Security Interests in Financed Vehicles
    8  
SECTION 3.5 Covenants of Servicer
    8  
SECTION 3.6 Purchase of Receivables Upon Breach
    8  
SECTION 3.7 Servicing Fee
    9  
SECTION 3.8 Servicer’s Certificate
    9  
SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Replacement Event
    9  
SECTION 3.10 Annual Independent Public Accountants’ Report
    9  
SECTION 3.11 Servicer Expenses
    10  
SECTION 3.12 Insurance
    10  
SECTION 3.13 Exchange Act Filings
    10  
 
       
ARTICLE IV            DISTRIBUTIONS; ACCOUNTS STATEMENTS TO THE RESIDUAL
INTERESTHOLDERS AND THE NOTEHOLDERS
    11  
 
       
SECTION 4.1 Establishment of Accounts
    11  
SECTION 4.2 Remittances
    13  
SECTION 4.3 Additional Deposits and Payments
    13  
SECTION 4.4 Distributions
    14  
SECTION 4.5 Net Deposits
    15  
SECTION 4.6 Statements to Noteholders and Residual Interestholders
    15  
SECTION 4.7 No Duty to Confirm
    17  
 
       
ARTICLE V            THE SELLER
    17  
 
       
SECTION 5.1 Representations and Warranties of Seller
    17  
SECTION 5.2 Liability of Seller; Indemnities
    18  
SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller
    19  

Sale and Servicing Agreement (2010-3)

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 5.4 Limitation on Liability of Seller and Others
    20  
SECTION 5.5 Seller May Own Notes
    20  
SECTION 5.6 Sarbanes-Oxley Act Requirements
    20  
SECTION 5.7 Compliance with Organizational Documents
    20  
SECTION 5.8 Perfection Representations, Warranties and Covenants
    20  
 
       
ARTICLE VI            THE SERVICER
    20  
 
       
SECTION 6.1 Representations of Servicer
    20  
SECTION 6.2 Indemnities of Servicer
    22  
SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer
    23  
SECTION 6.4 Limitation on Liability of Servicer and Others
    23  
SECTION 6.5 Delegation of Duties
    24  
SECTION 6.6 Santander Consumer Not to Resign as Servicer
    24  
SECTION 6.7 Servicer May Own Notes
    24  
 
       
ARTICLE VII            TERMINATION OF SERVICER
    24  
 
       
SECTION 7.1 Termination of Servicer
    24  
SECTION 7.2 Notification to Noteholders
    25  
 
       
ARTICLE VIII OPTIONAL PURCHASE
    26  
 
       
SECTION 8.1 Optional Purchase of Trust Estate
    26  
 
       
ARTICLE IX            MISCELLANEOUS PROVISIONS
    26  
 
       
SECTION 9.1 Amendment
    26  
SECTION 9.2 Protection of Title
    27  
SECTION 9.3 Other Liens or Interests
    28  
SECTION 9.4 Transfers Intended as Sale; Security Interest
    28  
SECTION 9.5 Information Requests.
    29  
SECTION 9.6 Notices, Etc.
    29  
SECTION 9.7 Choice of Law
    30  
SECTION 9.8 Headings
    30  
SECTION 9.9 Counterparts
    30  
SECTION 9.10 Waivers
    30  
SECTION 9.11 Entire Agreement
    30  
SECTION 9.12 Severability of Provisions
    30  
SECTION 9.13 Binding Effect
    31  
SECTION 9.14 Acknowledgment and Agreement
    31  
SECTION 9.15 Cumulative Remedies
    31  
SECTION 9.16 Nonpetition Covenant
    31  
SECTION 9.17 Submission to Jurisdiction; Waiver of Jury Trial
    31  
SECTION 9.18 Limitation of Liability
    32  
SECTION 9.19 Third-Party Beneficiaries
    33  
SECTION 9.20 Regulation AB
    33  

Sale and Servicing Agreement (2010-3)

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 9.21 Information to Be Provided by the Indenture Trustee
    33  
SECTION 9.22 Form 8-K Filings
    34  
Schedule I            Representations and Warranties
       
Schedule II            Notice Addresses
       
 
       
Exhibit A            Form of Assignment pursuant to Sale and Servicing Agreement
       
Exhibit B            Perfection Representations, Warranties and Covenants
       
Exhibit C            Servicing Criteria to be Addressed in Indenture Trustee’s
Assessment of Compliance
       
Exhibit D            Form of Indenture Trustee’s Annual Certification
       
 
       
Appendix A            Definitions
       

Sale and Servicing Agreement (2010-3)

-iii-



--------------------------------------------------------------------------------



 



     SALE AND SERVICING AGREEMENT, dated as of November 24, 2010 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and among SANTANDER DRIVE AUTO RECEIVABLES TRUST 2010-3, a
Delaware statutory trust (the “Issuer”), SANTANDER DRIVE AUTO RECEIVABLES LLC, a
Delaware limited liability company, as seller (the “Seller”), SANTANDER CONSUMER
USA INC., an Illinois corporation (“Santander Consumer”), as servicer (in such
capacity, the “Servicer”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as indenture trustee (the “Indenture Trustee”).
     WHEREAS, the Issuer desires to purchase from the Seller a portfolio of
motor vehicle receivables, including motor vehicle retail installment sales
contracts and/or installment loans that are secured by new and used automobiles,
light-duty trucks and vans;
     WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and
     WHEREAS, Santander Consumer is willing to service such motor vehicle
receivables and related property on behalf of the Issuer;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
ARTICLE I
DEFINITIONS AND USAGE
     SECTION 1.1 Definitions. Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A hereto, which also contains rules as to usage
that are applicable herein.
     SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control; (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and
Sale and Servicing Agreement (2010-3)

 



--------------------------------------------------------------------------------



 



(h) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.
ARTICLE II
CONVEYANCE OF TRANSFERRED ASSETS
     SECTION 2.1 Conveyance of Transferred Assets. In consideration of the
Issuer’s sale and delivery to, or upon the order of, the Seller of all of the
Notes and the Residual Interest on the Closing Date, the Seller does hereby
irrevocably sell, transfer, assign and otherwise convey to the Issuer without
recourse (subject to the obligations herein) all right, title and interest of
the Seller, whether now owned or hereafter acquired, in, to and under the
Transferred Assets, as evidenced by an Assignment substantially in the form of
Exhibit A delivered on the Closing Date. The sale, transfer, assignment and
conveyance made hereunder does not constitute and is not intended to result in
an assumption by the Issuer of any obligation of the Seller or the applicable
Originator to the Obligors, the Dealers or any other Person in connection with
the Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
     SECTION 2.2 Representations and Warranties of the Seller as to each
Receivable. On the date hereof, the Seller hereby makes the representations and
warranties set forth on Schedule I to the Issuer and the Indenture Trustee as to
the Receivables sold, transferred, assigned, and otherwise conveyed to the
Issuer under this Agreement on which such representations and warranties the
Issuer relies in acquiring the Receivables. The representations and warranties
as to each Receivable shall survive the Grant of the Receivables by the Issuer
to the Indenture Trustee pursuant to the Indenture. Notwithstanding any
statement to the contrary contained herein or in any other Transaction Document,
the Seller shall not be required to notify any insurer with respect to any
Insurance Policy obtained by an Obligor or to notify any Dealer about any aspect
of the transaction contemplated by the Transaction Documents.
     SECTION 2.3 Repurchase upon Breach. Upon discovery by or notice to any
party hereto of a breach of any of the representations and warranties set forth
in Section 2.2 with respect to any Receivable at the time such representations
and warranties were made which materially and adversely affects the interests of
the Issuer or the Noteholders, the party discovering such breach or receiving
such notice shall give prompt written notice thereof to the other parties
hereto; provided, that delivery of the Servicer’s Certificate shall be deemed to
constitute prompt notice by the Servicer, the Seller and the Issuer of such
breach; provided, further, that the failure to give such notice shall not affect
any obligation of the Seller hereunder. If the breach materially and adversely
affects the interests of the Issuer or the Noteholders in such Receivable, then
the Seller shall either (a) correct or cure such breach or (b) repurchase such
Receivable from the Issuer, in either case on or before the Payment Date
following the end of the Collection Period which includes the 60th day after the
date the Seller became aware or was notified of such breach. Any such breach or
failure will be deemed not to have a material and adverse effect if such breach
or failure does not affect the ability of the Issuer to receive and retain
timely payment in full on such Receivable. Any such purchase by the Seller shall
be at a price equal to the related Repurchase Price. In consideration for such
repurchase, the Seller shall make (or shall cause to be made) a payment to the
Issuer equal to the Repurchase Price by
Sale and Servicing Agreement (2010-3)

2



--------------------------------------------------------------------------------



 



depositing such amount into the Collection Account prior to noon, New York City
time on such date of repurchase. Upon payment of such Repurchase Price by the
Seller, the Indenture Trustee, on behalf of the Noteholders, and the Issuer
shall release and shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse or representation, as may
be reasonably requested by the Seller to evidence such release, transfer or
assignment or more effectively vest in the Seller or its designee all of the
Issuer’s and Indenture Trustee’s rights in any Receivable and related
Transferred Assets repurchased pursuant to this Section 2.3. It is understood
and agreed that the right to cause the Seller to repurchase (or to enforce the
obligations of Santander Consumer under the Purchase Agreement to repurchase)
any Receivable as described above shall constitute the sole remedy respecting
such breach available to the Issuer and the Indenture Trustee. Neither the Owner
Trustee nor the Indenture Trustee will have any duty to conduct an affirmative
investigation as to the occurrence of any condition requiring the repurchase of
any Receivable pursuant to this Section 2.3.
     SECTION 2.4 Custody of Receivable Files.
     (a) Custody. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer and the Indenture Trustee, upon the
execution and delivery of this Agreement, hereby revocably appoint the Servicer,
and the Servicer hereby accepts such appointment, to act as the agent of the
Issuer and the Indenture Trustee as custodian of the following documents or
instruments, which are hereby or will hereby be constructively delivered to the
Indenture Trustee (or its agent or designee), as pledgee of the Issuer pursuant
to the Indenture with respect to each Receivable (but only to the extent
applicable to such Receivable and only to the extent held in tangible paper form
or electronic form) (the “Receivable Files”):

  (i)   the fully executed original, electronically authenticated original or
authoritative copy of the Contract (in each case within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;     (ii)   the original Certificate of Title or, if not yet received,
evidence that an application therefor has been submitted with the appropriate
authority, a guaranty of title from a Dealer or such other document (electronic
or otherwise, as used in the applicable jurisdiction) that the Servicer keeps on
file, in accordance with its Customary Servicing Practices, evidencing the
security interest of the applicable Originator in the Financed Vehicle;
provided, however, that in lieu of being held in the Receivable File, the
Certificate of Title may be held by a third party service provider engaged by
the Servicer to obtain and/or hold Certificates of Title; and     (iii)   any
and all other documents that the Servicer or the Seller keeps on file, in
accordance with its Customary Servicing Practices, relating to a Receivable, an
Obligor or a Financed Vehicle.

     (b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee. In
performing its duties as custodian, the Servicer shall act in accordance with
its Customary Servicing Practices. The
Sale and Servicing Agreement (2010-3)

3



--------------------------------------------------------------------------------



 



Servicer will promptly report to the Issuer and the Indenture Trustee any
failure on its part to hold a material portion of the Receivable Files and
maintain its accounts, records, and computer systems as herein provided or
promptly take appropriate action to remedy any such failure. Nothing herein will
be deemed to require an initial review or any periodic review by the Issuer or
the Indenture Trustee of the Receivable Files. The Servicer may, in accordance
with its Customary Servicing Practices, (i) maintain all or a portion of the
Receivable Files in electronic form and (ii) maintain custody of all or any
portion of the Receivable Files with one or more of its agents or designees.
     (c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 6.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts records, and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours at the respective offices of the Servicer.
     (d) Release of Documents. Upon written instructions from the Indenture
Trustee, the Servicer will release or cause to be released any document in the
Receivable Files to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee, as the case may be, at such place or places as the
Indenture Trustee may designate, as soon thereafter as is practicable. Any
document so released will be handled by the Indenture Trustee with due care and
returned to the Servicer for safekeeping as soon as the Indenture Trustee or its
agent or designee, as the case may be, has no further need therefor.
     (e) Instructions; Authority to Act. All instructions from the Indenture
Trustee will be in writing and signed by an Authorized Officer of the Indenture
Trustee, and the Servicer will be deemed to have received proper instructions
with respect to the Receivable Files upon its receipt of such written
instructions.
     (f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee for any and all
liabilities, obligations, losses, compensatory damages, payments, costs, or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against the Issuer or the Indenture Trustee as the result of any improper act or
omission in any way relating to the maintenance and custody by the Servicer as
custodian of the Receivable Files; provided, however, that the Servicer will not
be liable (i) to the Indenture Trustee or the Issuer for any portion of any such
amount resulting from the willful misconduct, bad faith or negligence of the
Indenture Trustee or the Issuer, respectively, or (ii) to the Indenture Trustee
for any portion of any such amount resulting from the failure of the Indenture
Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s designee to
handle with due care any Certificate of Title or other document released to the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee pursuant to Section 2.4(d).
     (g) Effective Period and Termination. The Servicer’s appointment as
custodian will become effective as of the Cut-Off Date and will continue in full
force and effect until
Sale and Servicing Agreement (2010-3)

4



--------------------------------------------------------------------------------



 



terminated pursuant to this Section. If Santander Consumer resigns as Servicer
in accordance with the provisions of this Agreement or if all of the rights and
obligations of the Servicer have been terminated under Section 7.1, the
appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee, or by the Noteholders of Notes evidencing not less than a
majority of the Note Balance of the Controlling Class, in the same manner as the
Indenture Trustee or such Noteholders may terminate the rights and obligations
of the Servicer under Section 7.1. As soon as practicable after any termination
of such appointment, the Servicer will deliver to the Indenture Trustee (or, at
the direction of the Indenture Trustee, to its agent) the Receivable Files and
the related accounts and records maintained by the Servicer at such place or
places as the Indenture Trustee may reasonably designate.
ARTICLE III
ADMINISTRATION AND SERVICING OF
RECEIVABLES AND TRUST PROPERTY
     SECTION 3.1 Duties of Servicer.
     (a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables, and perform the other actions required by
the Servicer under this Agreement. The Servicer agrees that its servicing of the
Receivables will be carried out in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables that it services for
itself or others. The Servicer’s duties will include collection and posting of
all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending invoices or payment coupons to Obligors,
reporting any required tax information to Obligors, accounting for Collections
and furnishing monthly and annual statements to the Indenture Trustee with
respect to distributions and performing the other duties specified herein. The
Servicer is not required under the Transaction Documents to make any
disbursements via wire transfer or otherwise on behalf of an Obligor. There are
no requirements under the Receivables or the Transaction Documents for funds to
be, and funds shall not be, held in trust for an Obligor. No payments or
disbursements shall be made by the Servicer on behalf of the Obligor. The
Servicer hereby accepts such appointment and authorization and agrees to perform
the duties of Servicer with respect to the Receivables set forth herein.
     (b) The Servicer will follow its Customary Servicing Practices and will
have full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the Residual
Interestholders, or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to the Receivables or to the Financed Vehicles
securing such Receivables. The Servicer is hereby authorized to commence, in its
own name or in the name of the Issuer, a legal proceeding to enforce a
Receivable or to commence or participate in any other legal proceeding
(including a bankruptcy proceeding) relating to or involving a Receivable, an
Obligor or a
Sale and Servicing Agreement (2010-3)

5



--------------------------------------------------------------------------------



 



Financed Vehicle. If the Servicer commences a legal proceeding to enforce a
Receivable, the Issuer will thereupon be deemed to have automatically assigned
such Receivable to the Servicer solely for purposes of commencing or
participating in any such proceeding as a party or claimant, and the Servicer is
authorized and empowered by the Issuer to execute and deliver in the Servicer’s
name any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such proceeding. If in any
enforcement suit or legal proceeding it is held that the Servicer may not
enforce a Receivable on the ground that it is not a real party in interest or a
holder entitled to enforce the Receivable, the Issuer will, at the Servicer’s
expense and direction, take steps to enforce the Receivable, including bringing
suit in its name or the name of the Indenture Trustee. The Issuer will furnish
the Servicer with any powers of attorney and other documents reasonably
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder. The Servicer, at its expense, will obtain on
behalf of the Issuer all licenses, if any, required by the laws of any
jurisdiction to be held by the Issuer in connection with ownership of the
Receivables, and will make all filings and pay all fees as may be required in
connection therewith during the term hereof.
     (c) The Servicer hereby agrees that upon its resignation and the
appointment of a successor Servicer hereunder, the Servicer will terminate its
activities as Servicer hereunder in accordance with Section 7.1, and, in any
case, in a manner which the Indenture Trustee reasonably determines will
facilitate the transition of the performance of such activities to such
successor Servicer, and the Servicer shall cooperate with and assist such
successor Servicer.
     SECTION 3.2 Collection of Receivable Payments.
     (a) The Servicer will make reasonable efforts to collect all payments
called for under the terms and provisions of the Receivables as and when the
same become due in accordance with its Customary Servicing Practices. Subject to
Section 3.5, the Servicer may grant extensions, rebates, deferrals, amendments,
modifications or adjustments with respect to any Receivable in accordance with
its Customary Servicing Practices; provided, however, that if the Servicer
(i) extends the date for final payment by the Obligor of any Receivable beyond
the last day of the Collection Period immediately prior to the Class C Final
Scheduled Payment Date or (ii) reduces the Contract Rate with respect to any
Receivable other than as required by applicable law (including, without
limitation, the Servicemembers Civil Relief Act) or court order or (iii) reduces
the Principal Balance with respect to any Receivable other than (A) as required
by applicable law, (B) in connection with a settlement in the event the
Receivable becomes a Defaulted Receivable or (C) in connection with a Cram Down
Loss relating to such Receivable, it will promptly purchase such Receivable in
the manner provided in Section 3.6. The Servicer may in its discretion waive any
late payment charge or any other fees that may be collected in the ordinary
course of servicing a Receivable. The Servicer shall not be required to make any
advances of funds or guarantees regarding collections, cash flows or
distributions. Payments on the Receivables, including payoffs, made in
accordance with the related documentation for such Receivables, shall be posted
to the Servicer’s Obligor records in accordance with the Servicer’s Customary
Servicing Practices. Such payments shall be allocated to principal, interest or
other items in accordance with the related documentation for such Receivables.
Sale and Servicing Agreement (2010-3)

6



--------------------------------------------------------------------------------



 



     (b) Subject to the proviso of the second sentence of Section 3.2(a), the
Servicer and its Affiliates may engage in any marketing practice or promotion or
any sale of any products, goods or services to Obligors with respect to the
Receivables so long as such practices, promotions or sales are offered to
obligors of comparable motor vehicle receivables serviced by the Servicer for
itself and others, whether or not such practices, promotions or sales might
result in a decrease in the aggregate amount of payments on the Receivables,
prepayments or faster or slower timing of the payment of the Receivables.
     (c) Notwithstanding anything in this Agreement to the contrary, the
Servicer may refinance any Receivable and deposit the full outstanding Principal
Balance of such Receivable into the Collection Account. The receivable created
by such refinancing shall not be property of the Issuer. The Servicer and its
Affiliates may also sell insurance or debt cancellation products, including
products which result in the cancellation of some or all of the amount of a
Receivable upon the death or disability of the Obligor or any casualty with
respect to the Financed Vehicle.
     (d) Records documenting collection efforts shall be maintained during the
period a Receivable is delinquent in accordance with the Servicer’s Customary
Servicing Practices. Such records shall be maintained on at least a periodic
basis that is not less frequent than as prescribed by the Servicer’s Customary
Servicing Practices, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment) in accordance with the Servicer’s Customary Servicing
Practices.
     (e) The Servicer shall not be required to maintain a fidelity bond or
errors and omissions policy.
     SECTION 3.3 Repossession of Financed Vehicles. On behalf of the Issuer, the
Servicer will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of and
liquidate the Financed Vehicle securing any Receivable as to which the Servicer
has determined eventual payment in full is unlikely; provided, however, that the
Servicer may elect not to repossess a Financed Vehicle if in its sole discretion
it determines that repossession will not increase the amounts described in
clauses (a) through (c) of the definition of Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer is authorized as it deems necessary or advisable, consistent with
its Customary Servicing Practices, to make reasonable efforts to realize upon
any recourse to any Dealer and to sell the related Financed Vehicle at public or
private sale. The foregoing will be subject to the provision that, in any case
in which the Financed Vehicle has suffered damage, the Servicer shall not be
required to expend funds in connection with the repair or the repossession of
such Financed Vehicle unless it determines in its sole discretion that such
repair and/or repossession will increase the amounts described in clauses
(a) through (c) of the definition of Liquidation Proceeds with respect to such
Financed Vehicle by an amount greater than the amount of such expenses. The
Servicer, in its sole discretion, may in accordance with its Customary Servicing
Practices sell any Receivable’s deficiency balance. Net proceeds of any such
sale allocable to the Receivable will constitute Liquidation Proceeds, and the
sole right of the Issuer and the Indenture Trustee with respect to any such sold
Receivables will be to receive such Liquidation Proceeds. Upon such sale, the
Sale and Servicing Agreement (2010-3)

7



--------------------------------------------------------------------------------



 



Servicer will mark its computer records indicating that any such receivable sold
is no longer a Receivable. The Servicer is authorized to take any and all
actions necessary or appropriate on behalf of the Issuer to evidence the sale of
the Receivable free from any Lien or other interest of the Issuer or the
Indenture Trustee.
     SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The
Servicer will, in accordance with its Customary Servicing Practices, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The provisions set forth in
this Section are the sole requirements under the Transaction Documents with
respect to the maintenance of collateral or security on the Receivables. It is
understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the Certificate of Title with respect to a Financed
Vehicle does not constitute collateral and merely evidences such security
interest. The Issuer hereby authorizes the Servicer to take such steps as are
necessary to re-perfect such security interest on behalf of the Issuer and the
Indenture Trustee in the event of the relocation of a Financed Vehicle or for
any other reason.
     SECTION 3.5 Covenants of Servicer. Unless required by law or court order,
the Servicer will not release the Financed Vehicle securing any Receivable from
the security interest granted by such Receivable in whole or in part except
(i) in the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (ii) in connection
with repossession or (iii) as may be required by an insurer in order to receive
proceeds from any Insurance Policy covering such Financed Vehicle.
     SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any
party hereto of a breach of any of the covenants set forth in Section 3.2, 3.3,
3.4 or 3.5 which materially and adversely affects the interests of the Issuer or
the Noteholders in any Receivable, the party discovering such breach shall give
prompt written notice thereof to the other parties hereto; provided, that the
delivery of the Servicer’s Certificate shall be deemed to constitute prompt
notice by the Servicer and the Issuer of such breach; provided, further, that
the failure to give such notice shall not affect any obligation of the Servicer
under this Section 3.6. If the breach materially and adversely affects the
interests of the Issuer or the Noteholders in such Receivable, then the Servicer
shall either (a) correct or cure such breach or (b) purchase such Receivable
from the Issuer, in either case on or before the Payment Date following the end
of the Collection Period which includes the 60th day after the date the Servicer
became aware or was notified of such breach. Any such breach or failure will be
deemed not to have a material and adverse effect if such breach or failure does
not affect the ability of the Issuer to receive and retain timely payment in
full on such Receivable. Any such purchase by the Servicer shall be at a price
equal to the related Repurchase Price. In consideration for such repurchase, the
Servicer shall make (or shall cause to be made) a payment to the Issuer equal to
the Repurchase Price by depositing such amount into the Collection Account prior
to noon, New York City time on such date of repurchase. Upon payment of such
Repurchase Price by the Servicer, the Indenture Trustee, on behalf of the
Noteholders, and the Issuer shall release and shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse or
representation, as may be reasonably requested by the Servicer to evidence such
release, transfer or assignment or more effectively vest in the Servicer or its
designee all of the Issuer’s and Indenture Trustee’s rights in any Receivable
and related Transferred Assets repurchased pursuant
Sale and Servicing Agreement (2010-3)

8



--------------------------------------------------------------------------------



 



to this Section 3.6. It is understood and agreed that the obligation of the
Servicer to purchase any Receivable as described above shall constitute the sole
remedy respecting such breach available to the Issuer and the Indenture Trustee.
     SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay to
the Servicer the Servicing Fee in accordance with Section 4.4 for the
immediately preceding Collection Period as compensation for its services. In
addition, the Servicer will be entitled to retain all Supplemental Servicing
Fees. The Servicer also will be entitled to receive investment earnings (net of
investment losses and expenses) on funds on deposit in the Collection Account
and the Reserve Account during each Collection Period.
     SECTION 3.8 Servicer’s Certificate. On or before the Determination Date
preceding each Payment Date, the Servicer shall deliver to the Indenture Trustee
and each Paying Agent, with a copy to each of the Rating Agencies, a Servicer’s
Certificate containing all information necessary to make the payments, transfers
and distributions pursuant to Sections 4.3 and 4.4 on such Payment Date,
together with the written statements to be furnished by the Indenture Trustee to
the Noteholders pursuant to Section 4.6 hereof and Section 6.6 of the Indenture.
At the sole option of the Servicer, each Servicer’s Certificate may be delivered
in electronic format or hard copy format.
     SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Replacement
Event.
     (a) So long as the Seller is filing any reports with respect to the Issuer
under the Exchange Act, the Servicer will deliver to the Issuer, with a copy to
the Indenture Trustee, on or before March 30th of each year, beginning on
March 30, 2011, an Officer’s Certificate, dated as of December 31 of the
immediately preceding year, providing such information as is required under
Item 1123 of Regulation AB.
     (b) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee within five (5) Business Days after having obtained knowledge thereof
written notice in an Officer’s Certificate of any event which with the giving of
notice or lapse of time, or both, would become a Servicer Replacement Event.
Except to the extent set forth in this Section 3.9(b), Section 7.2, and
Section 9.22 of this Agreement and Section 3.12 and Section 6.5 of the
Indenture, the Transaction Documents do not require any policies or procedures
to monitor any performance or other triggers and events of default.
     (c) So long as the Seller is filing any reports with respect to the Issuer
under the Exchange Act, the Servicer will deliver to the Issuer, on or before
March 30th of each year, beginning on March 30, 2011, a report regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, including disclosure of any material
instance of non-compliance identified by the Servicer, as required under
paragraph (b) of Rule 13a-18, or Rule 15d-18 of the Exchange Act and Item 1122
of Regulation AB.
     SECTION 3.10 Annual Independent Public Accountants’ Report.
     (a) So long as the Seller is filing any reports with respect to the Issuer
under the Exchange Act, on or before March 30th of each year, beginning
March 30, 2011, the Servicer shall cause a registered public accounting firm,
who may also render other services to the
Sale and Servicing Agreement (2010-3)

9



--------------------------------------------------------------------------------



 



Servicer or to its Affiliates, to furnish to the Issuer, with a copy to the
Indenture Trustee, each attestation report on assessments of compliance with the
Servicing Criteria with respect to the Servicer or any Affiliate thereof during
the related fiscal year delivered by such accountants pursuant to paragraph
(c) of Rule 13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of
Regulation AB. The certification required by this paragraph may be replaced by
any similar certification using other procedures or attestation standards which
are now or in the future in use by servicers of comparable assets, or which
otherwise comply with any rule, regulation, “no action” letter or similar
guidance promulgated by the Commission.
     (b) The Servicer, however, shall not be obligated to deliver any report
described above to any Person who does not comply with or agree to the required
procedures of such firm of independent certified public accountants, including
but not limited to execution of engagement letters or access letters regarding
such reports.
     SECTION 3.11 Servicer Expenses. The Servicer will be required to pay all
expenses (other than expenses described in the definition of Liquidation
Proceeds) incurred by it in connection with its activities hereunder, and shall
also pay all fees and disbursements of the Indenture Trustee, Owner Trustee (in
accordance with Section 8.1 of the Trust Agreement), Administrator, independent
accountants, organizational expenses of the Issuer, taxes imposed on the
Servicer and expenses incurred in connection with distributions and reports to
the Noteholders and the Residual Interestholders.
     SECTION 3.12 Insurance. The Servicer may sue to enforce or collect upon the
Insurance Policies, in its own name, if possible, or as agent of the Issuer. If
the Servicer elects to commence a legal proceeding to enforce an Insurance
Policy, the act of commencement will be deemed to be an automatic assignment of
the rights of the Issuer under such Insurance Policy to the Servicer for
purposes of collection only. If, however, in any enforcement suit or legal
proceeding it is held that the Servicer may not enforce an Insurance Policy on
the grounds that it is not a real party in interest or a holder entitled to
enforce the Insurance Policy, the Issuer and/or the Indenture Trustee, at the
Servicer’s expense, will take such steps as the Servicer deems necessary to
enforce such Insurance Policy, including bringing suit in its name or the name
of the Issuer and the Owner Trustee and/or the Indenture Trustee for the benefit
of the Noteholders.
     SECTION 3.13 Exchange Act Filings. The Issuer hereby authorizes the
Servicer and the Seller, or either of them, to prepare, sign, certify and file
any and all reports, statements and information respecting the Issuer and/or the
Notes required to be filed pursuant to the Exchange Act, as amended, and the
rules thereunder.
Sale and Servicing Agreement (2010-3)

10



--------------------------------------------------------------------------------



 



ARTICLE IV
DISTRIBUTIONS; ACCOUNTS
STATEMENTS TO THE RESIDUAL INTERESTHOLDERS
AND THE NOTEHOLDERS
     SECTION 4.1 Establishment of Accounts.
     (a) The Servicer shall cause to be established:

  (i)   For the benefit of the Noteholders in the name of the Indenture Trustee,
an Eligible Account (the “Collection Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Collection Account.     (ii)   For the benefit of
the Noteholders, in the name of the Indenture Trustee, an Eligible Account (the
“Reserve Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders, which Eligible
Account shall be established by and maintained with the Indenture Trustee or its
designee. No checks shall be issued, printed or honored with respect to the
Reserve Account.     (iii)   For the benefit of the Residual Interestholders, in
the name of the Trust, a non-interest bearing Eligible Account (the “Certificate
Distribution Account”) bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Residual Interestholders,
which Eligible Account shall be established by and maintained with the Owner
Trustee or its designee. No checks shall be issued, printed or honored with
respect to the Certificate Distribution Account.

     (b) Funds on deposit in the Collection Account and the Reserve Account
(collectively, the “Trust Accounts”) shall be invested by the Indenture Trustee
in Eligible Investments selected in writing by the Servicer and of which the
Servicer provides notification (pursuant to standing instructions or otherwise);
provided that it is understood and agreed that neither the Servicer, the
Indenture Trustee (subject to Section 6.1(c) of the Indenture) nor the Issuer
shall be liable for any loss arising from such investment in Eligible
Investments. All such Eligible Investments shall be held by or on behalf of the
Indenture Trustee as secured party for the benefit of the Noteholders; provided,
that on each Payment Date all interest and other investment income (net of
losses and investment expenses) on funds on deposit in the Trust Accounts shall
be distributed to the Servicer and shall not be available to pay the
distributions provided for in Section 4.4. Except to the extent the Rating
Agency Condition is satisfied, all investments of funds on deposit in the Trust
Accounts shall mature so that such funds will be available on the Business Day
immediately preceding the immediately following Payment Date. No Eligible
Investment shall be sold or otherwise disposed of prior to its scheduled
maturity
Sale and Servicing Agreement (2010-3)

11



--------------------------------------------------------------------------------



 



unless a default occurs with respect to such Eligible Investment and the
Servicer directs the Indenture Trustee in writing to dispose of such Eligible
Investment.
     (c) The Indenture Trustee shall possess all right, title and interest in
all funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders. If, at any time, any Trust Account ceases to be an Eligible
Account, the Servicer shall promptly notify the Indenture Trustee (unless such
Trust Account is an account with the Indenture Trustee) in writing and within 10
Business Days (or such longer period as to which each Rating Agency, after
receiving notice thereof from the Servicer, may consent) after becoming aware of
the fact, establish a new Trust Account as an Eligible Account and shall direct
the Indenture Trustee to transfer any cash and/or any investments to such new
Trust Account.
     (d) With respect to the Trust Account Property, the parties hereto agree
that:

  (i)   any Trust Account Property that consists of uninvested funds shall be
held solely in Eligible Accounts and, except as otherwise provided herein, each
such Eligible Account shall be subject to the exclusive custody and control of
the Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;     (ii)   any Trust Account Property that
constitutes Physical Property shall be delivered to the Indenture Trustee or its
designee, in accordance with paragraph (a) of the definition of “Delivery” and
shall be held, pending maturity or disposition, solely by the Indenture Trustee
or any such designee;     (iii)   any Trust Account Property that is an
“uncertificated security” under Article 8 of the UCC and that is not governed by
clause (iv) below shall be delivered to the Indenture Trustee or its designee in
accordance with paragraph (c) of the definition of “Delivery” and shall be
maintained by the Indenture Trustee or such designee, pending maturity or
disposition, through continued registration of the Indenture Trustee’s (or its
designee’s) ownership of such security on the books of the issuer thereof; and  
  (iv)   any Trust Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a securities
intermediary (as such term is defined in

Sale and Servicing Agreement (2010-3)

12



--------------------------------------------------------------------------------



 



      Section 8-102(a)(14) of the UCC) acting solely for the Indenture Trustee
or such designee, pending maturity or disposition, through continued book-entry
registration of such Trust Account Property as described in such paragraph.

     (e) Except for the Collection Account, the Reserve Account and the
Certificate Distribution Account, there are no accounts required to be
maintained under the Transaction Documents. No checks shall be issued, printed
or honored with respect to the Collection Account, the Reserve Account and the
Certificate Distribution Account.
     SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within two Business Days after
identification; provided, however, that if the Monthly Remittance Condition is
satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during any
Collection Period until noon, New York City time, on the Business Day prior to
the related Payment Date. The “Monthly Remittance Condition” shall be deemed to
be satisfied if (i) Santander Consumer or one of its Affiliates is the Servicer,
(ii) no Servicer Replacement Event has occurred and is continuing and
(iii) Santander Holdings USA Inc. has a short-term unsecured debt rating of at
least “A-2” from Standard & Poor’s and Banco Santander, S.A. has a short-term
unsecured debt rating of at least “R-1 (middle)” by DBRS. Notwithstanding the
foregoing, the Servicer may remit Collections to the Collection Account on any
other alternate remittance schedule (but not later than the Business Day prior
to the related Payment Date) if the Rating Agency Condition is satisfied with
respect to such alternate remittance schedule. Pending deposit into the
Collection Account, Collections may be commingled and used by the Servicer at
its own risk and are not required to be segregated from its own funds.
     SECTION 4.3 Additional Deposits and Payments.
     (a) On the date specified in Section 2.3 or 3.6, as applicable, the
Servicer and the Seller, as applicable, will deposit into the Collection Account
the aggregate Repurchase Price with respect to Repurchased Receivables purchased
or repurchased by the Servicer or the Seller, respectively, on such date and the
Seller will deposit into the Collection Account all amounts, if any, to be paid
under Section 8.1. All such deposits with respect to any such date which is a
Payment Date will be made, in immediately available funds by noon, New York City
time, on the Business Day immediately preceding such Payment Date related to
such Collection Period.
     (b) The Indenture Trustee will, on or before the Payment Date relating to
each Collection Period, withdraw from the Reserve Account the Reserve Account
Draw Amount and deposit such amounts in the Collection Account in accordance
with the Servicer’s Certificate.
     (c) The Indenture Trustee will, on each Payment Date, withdraw from the
Reserve Account (i) all investment earnings (net of investment losses and
expenses on funds on deposit in the Reserve Account during the related
Collection Period) and distribute such investment earnings to the Servicer and
(ii) the Reserve Account Excess Amount, if any, for such Payment Date and
deposit such amount in the Collection Account.
Sale and Servicing Agreement (2010-3)

13



--------------------------------------------------------------------------------



 



     (d) On the Closing Date the Seller will cause the amount available in the
Reserve Account to equal the Initial Reserve Account Deposit Amount through a
cash deposit from proceeds of the sale of the Notes.
     (e) On or prior to the third Business Day preceding each Determination
Date, the Indenture Trustee shall send a written notice to the Servicer stating
the amount of investment income earned, if any, during the related Collection
Period on each Trust Account maintained at the Indenture Trustee.
     SECTION 4.4 Distributions.
     (a) Prior to any acceleration of the Notes pursuant to Section 5.2 of the
Indenture, on each Payment Date, the Indenture Trustee (based on information
contained in the Servicer’s Certificate delivered on or before the related
Determination Date pursuant to Section 3.8) shall make the following deposits
and distributions, to the extent of Available Funds and the Reserve Account Draw
Amount, on deposit in the Collection Account for such Payment Date, in the
following order of priority:

  (1)   first, to the Indenture Trustee and the Owner Trustee, any accrued and
unpaid fees (including unpaid Indenture Trustee fees or Owner Trustee fees with
respect to prior periods) and any reasonable expenses (including indemnification
amounts) not previously paid by the Servicer; provided, however, that expenses
and indemnification amounts payable to the Indenture Trustee and the Owner
Trustee pursuant to this clause first shall be limited to $100,000 per annum in
the aggregate;     (2)   second, to the Servicer, the Servicing Fee and all
unpaid Servicing Fees with respect to prior periods;     (3)   third, to the
Noteholders of the Class A Notes, the Accrued Class A Note Interest due and
accrued for the related Interest Period; provided, that if there are not
sufficient funds available to pay the entire amount of the Accrued Class A Note
Interest, the amounts available will be applied to the payment of such interest
on the Class A Notes on a pro rata basis based on the amount of interest payable
to each Class of Class A Notes;     (4)   fourth, for distribution to the
Noteholders pursuant to Section 8.2(b) of the Indenture, the First Allocation of
Principal, if any;     (5)   fifth, to the Noteholders of the Class B Notes, the
Accrued Class B Note Interest due and accrued for the related Interest Period;  
  (6)   sixth, for distribution to the Noteholders in accordance with
Section 8.2(b) of the Indenture, the Second Allocation of Principal, if any;    
(7)   seventh, to the Noteholders of Class C Notes, the Accrued Class C Note
Interest due and accrued for the related Interest Period;

Sale and Servicing Agreement (2010-3)

14



--------------------------------------------------------------------------------



 



  (8)   eighth, for distribution to the Noteholders in accordance with
Section 8.2(b) of the Indenture, the Third Allocation of Principal, if any;    
(9)   ninth, to the Reserve Account, any additional amounts required to cause
the amount of cash on deposit in the Reserve Account to equal the Specified
Reserve Account Balance;     (10)   tenth, for distribution to the Noteholders
in accordance with Section 8.2(b) of the Indenture, the Regular Allocation of
Principal, if any; and     (11)   eleventh, to the Certificate Distribution
Account for distribution to the Residual Interestholder, any funds remaining.

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.
     (b) After the payment in full of the Notes and all other amounts payable
under Section 4.4(a), all Collections shall be paid to or in accordance with the
instructions provided from time to time by the Residual Interestholder.
     SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is satisfied,
the Servicer shall be permitted to deposit into the Collection Account only the
net amount distributable to Persons other than the Servicer and its Affiliates
on the Payment Date. The Servicer shall, however, account as if all of the
deposits and distributions described herein were made individually.
     SECTION 4.6 Statements to Noteholders and Residual Interestholders. On or
before each Determination Date, the Servicer shall provide to the Residual
Interestholders, to the Certificate Paying Agent and to the Indenture Trustee
(with a copy to each Rating Agency and the Issuer), and the Indenture Trustee
shall forward (or make available on its website, as described below) to each
Noteholder of record as of the most recent Record Date, a statement setting
forth for the Collection Period and Payment Date relating to such Determination
Date the following information (to the extent applicable):
     (a) the aggregate amount being paid on such Payment Date in respect of
interest on and principal of each Class of Notes;
     (b) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3
Note Balance, the Class B Note Balance, the Class C Note Balance and the Note
Factor with respect to each Class of Notes, in each case after giving effect to
payments on such Payment Date;
     (c) (i) the amount on deposit in the Reserve Account and the Specified
Reserve Account Balance, each as of the beginning and end of the related
Collection Period, (ii) the amount to be deposited in the Reserve Account in
respect of such Payment Date, if any, (iii) the Reserve Account Draw Amount and
the Reserve Account Excess Amount, if any, to be withdrawn from the Reserve
Account on such Payment Date, (iv) the balance on deposit in the
Sale and Servicing Agreement (2010-3)

15



--------------------------------------------------------------------------------



 



Reserve Account on such Payment Date after giving effect to withdrawals
therefrom and deposits thereto in respect of such Payment Date and (v) the
change in such balance from the immediately preceding Payment Date;
     (d) the First Allocation of Principal, the Second Allocation of Principal,
the Third Allocation of Principal and the Regular Allocation of Principal for
such Payment Date;
     (e) the Pool Balance and the Pool Factor as of the close of business on the
last day of the preceding Collection Period;
     (f) the amount of the Servicing Fee to be paid to the Servicer with respect
to the related Collection Period and the amount of any unpaid Servicing Fees and
the change in such amount from that of the prior Payment Date;
     (g) the amount of fees to be paid to the Indenture Trustee and the Owner
Trustee with respect to the related Payment Date and the amount of any unpaid
fees to the Indenture Trustee and the Owner Trustee and the change in such
amount from that of the prior Payment Date;
     (h) the amount of the Class A Noteholders’ Interest Carryover Shortfall,
the Class B Noteholders’ Interest Carryover Shortfall and the Class C
Noteholders’ Interest Carryover Shortfall, if any, on such Payment Date and the
change in such amounts from the preceding Payment Date;
     (i) the aggregate Repurchase Price with respect to Repurchased Receivables
paid by (i) the Servicer and (ii) the Seller with respect to the related
Collection Period;
     (j) the aggregate Principal Balance of Receivables that are more than
30 days delinquent as of the end of the related Collection Period; and
     (k) the Cumulative Net Loss Ratio for the related Collection Period.
Each amount set forth pursuant to clause (a) or (h) above relating to the Notes
shall be expressed as a dollar amount per $1,000 of the aggregate principal
amount of the Notes (or Class thereof).
No disbursements shall be made directly by the Servicer to a Noteholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise.
     The Indenture Trustee may make available via the Indenture Trustee’s
internet website all reports or notices required to be provided by the Indenture
Trustee under this Section 4.6. Any information that is disseminated in
accordance with the provisions of this Section 4.6 shall not be required to be
disseminated in any other form or manner. The Indenture Trustee will make no
representation or warranties as to the accuracy or completeness of such
documents and will assume no responsibility therefor.
     The Indenture Trustee’s internet website shall be initially located at
“www.usbank.com/abs” or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders, the Servicer,
the Issuer or any Paying Agent. In
Sale and Servicing Agreement (2010-3)

16



--------------------------------------------------------------------------------



 



connection with providing access to the Indenture Trustee’s internet website,
the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee shall not be liable for the dissemination of
information in accordance with this Agreement. The Indenture Trustee shall
notify the Noteholders in writing of any changes in the address or means of
access to the Internet website where the reports are accessible
     SECTION 4.7 No Duty to Confirm. The Indenture Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the Servicer’s Certificate delivered by the Servicer to the
Indenture Trustee, and the Indenture Trustee shall be fully protected in relying
upon such Servicer’s Certificate.
ARTICLE V
THE SELLER
     SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:
     (a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of its state of
organization and has, in all material respects, full power and authority to own
its assets and operate its business as presently owned or operated, and to
execute, deliver and to perform its obligations under the Transaction Documents
to which it is a party. The Seller has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Seller to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Seller of the Transaction Documents to which it is a party
have been duly authorized by all necessary limited liability company action on
the part of the Seller and do not contravene or constitute a default under
(i) any applicable law, rule or regulation, (ii) its organizational documents or
(iii) any indenture or agreement or instrument to which the Seller is a party or
by which its properties are bound (other than violations of such laws, rules,
regulations, indentures or agreements which do not affect the legality, validity
or enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Seller’s ability to perform its obligations under, the
Transaction Documents).
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by the Seller of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
Sale and Servicing Agreement (2010-3)

17



--------------------------------------------------------------------------------



 



material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets or would not materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which the Seller is a
party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of limited liability companies from time to time in effect
or by general principles of equity.
     (e) Lien Filings. The Seller is not aware of any material judgment, ERISA
or tax lien filings against the Seller.
     (f) No Proceedings. There are no actions, orders, suits, investigations or
proceedings pending or, to the knowledge of the Seller, threatened against the
Seller before or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (iii) seek any determination or ruling that would materially and
adversely affect the performance by the Seller of its obligations under this
Agreement or any of the other Transaction Documents or the collectibility or
enforceability of the Receivables, or (iv) relate to the Seller that would
materially and adversely affect the federal or Applicable Tax State income,
excise, franchise or similar tax attributes of the Notes.
     (g) Investment Company Act. The Seller is not an “investment company” that
is registered or required to be registered under, or otherwise subject to the
restrictions of the Investment Company Act of 1940, as amended.
     SECTION 5.2 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:
     (a) The Seller shall indemnify, defend, and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders and the Residual
Interestholder from and against any loss, liability or expense incurred by
reason of the Seller’s violation of federal or State securities laws in
connection with the registration or the sale of the Notes.
     (b) The Seller will pay any and all taxes levied or assessed upon the
Issuer or upon all or any part of the Trust Estate.
     (c) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation. If the Seller has made any
indemnity payments pursuant to this Section 5.2 and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person will promptly repay such amounts to the Seller, without
interest.
Sale and Servicing Agreement (2010-3)

18



--------------------------------------------------------------------------------



 



     (d) The Seller’s obligations under this Section 5.2 are obligations solely
of the Seller and will not constitute a claim against the Seller to the extent
that the Seller does not have funds sufficient to make payment of such
obligations. In furtherance of and not in derogation of the foregoing, the
Issuer, the Servicer, the Indenture Trustee and the Owner Trustee, by entering
into or accepting this Agreement, acknowledge and agree that they have no right,
title or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, Other Assets, or
(ii) is deemed to have any such interest, claim to, or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of Section
1111(b) of the Bankruptcy Code or any successor provision having similar effect
under the Bankruptcy Code), then the Issuer, the Servicer, the Indenture Trustee
or the Owner Trustee, as applicable, further acknowledges and agrees that any
such interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full, which, under the terms of the
relevant documents relating to the securitization or conveyance of such Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer, the Servicer, the
Indenture Trustee and the Owner Trustee each further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section 5.2(d) and
the terms of this Section 5.2(d) may be enforced by an action for specific
performance. The provisions of this Section 5.2(d) will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.
     SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations
of, Seller. Any entity (i) into which the Seller may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole or any entity resulting from
any merger, sale, transfer, conversion or consolidation to which the Seller
shall be a party, or any entity succeeding to the business of the Seller or
(ii) more than 50% of the voting stock or voting power and 50% or more of the
economic equity of which is owned directly or indirectly by Banco Santander,
S.A. and which executes an agreement of assumption to perform every obligation
of the Seller under this agreement, shall be the successor to the Seller under
this Agreement, in each case, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. Within thirty days following the consummation of any
of the foregoing transactions in which the Seller is not the surviving entity,
the Seller shall deliver to the Indenture Trustee an Opinion of Counsel either
(A) stating that, in the opinion of such counsel, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Issuer in the
Receivables or (B) stating that, in the opinion of such counsel, no such action
shall be necessary to preserve and protect such interest.
     SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and
any officer or employee or agent of the Seller may rely in good faith on the
advice of counsel or on
     Sale and Servicing Agreement (2010-3)

19



--------------------------------------------------------------------------------



 



any document of any kind, prima facie properly executed and submitted by any
Person respecting any matters arising hereunder. The Seller will not be under
any obligation to appear in, prosecute, or defend any legal action that is not
incidental to its obligations under this Agreement, and that in its opinion may
involve it in any expense or liability.
     SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the
Seller, may in its individual or any other capacity become the owner or pledgee
of Notes with the same rights as it would have if it were not the Seller or an
Affiliate thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, the
Servicer, the Administrator or any of their respective Affiliates, any Notes
owned by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded with respect to the determination of
any request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.
     SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents
are required to be filed or any certification is required to be made with
respect to the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the
Issuer hereby authorizes the Servicer and the Seller, or either of them, to
prepare, sign, certify and file any such documents or certifications on behalf
of the Issuer.
     SECTION 5.7 Compliance with Organizational Documents. The Seller shall
comply with its limited liability company agreement and other organizational
documents.
     SECTION 5.8 Perfection Representations, Warranties and Covenants. The
Seller hereby makes the perfection representations, warranties and covenants
attached hereto as Exhibit B to the Issuer and the Indenture Trustee and the
Issuer shall be deemed to have relied on such representations, warranties and
covenants in acquiring the Transferred Assets.
ARTICLE VI
THE SERVICER
     SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date, on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:
     (a) Existence and Power. The Servicer is an Illinois corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, full power and authority to own its assets and
operate its business as presently owned or operated, and to execute, deliver and
to perform its obligations under the Transaction Documents to which
Sale and Servicing Agreement (2010-3)

20



--------------------------------------------------------------------------------



 



it is a party. The Servicer has obtained all necessary licenses and approvals in
each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Servicer to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Servicer of the Transaction Documents to which it is a party
have been duly authorized by all necessary action on the part of the Servicer
and do not contravene or constitute a default under (i) any applicable law, rule
or regulation, (ii) its organizational documents or (iii) any material indenture
or material agreement or instrument to which the Servicer is a party or by which
its properties are bound, in each case, other than violations of such laws,
rules, regulations, indentures or agreements which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
in the aggregate, would not materially and adversely affect the transactions
contemplated by, or the Servicer’s ability to perform its obligations under, the
Transaction Documents.
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by the Servicer of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made or approvals, authorizations
or filings that will be made on a timely basis and (iii) approval,
authorizations or filings that, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or would not materially and adversely affect the ability of the
Servicer to perform its obligations under the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which the Servicer is a
party constitutes the legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable, the rights of
creditors of corporations from time to time in effect or by general principles
of equity.
     (e) No Proceedings. There are no actions, suits, investigations or
proceedings pending or, to the knowledge of the Servicer, threatened against the
Servicer before or by any Governmental Authority that (i) assert the invalidity
or unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (iii) seek any determination or ruling that would materially and
adversely affect the performance by the Servicer of its obligations under this
Agreement or any of the other Transaction Documents, or (iv) relate to the
Servicer that would materially and adversely affect the federal or Applicable
Tax State income, excise, franchise or similar tax attributes of the Notes.
     SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement, and hereby agrees to the
following:
Sale and Servicing Agreement (2010-3)

21



--------------------------------------------------------------------------------



 



     (a) The Servicer will defend, indemnify and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders, the Residual
Interestholders and the Seller from and against any and all costs, expenses,
losses, damages, claims and liabilities, arising out of or resulting from the
use, ownership or operation by the Servicer or any Affiliate thereof or any
sub-contractor hired by the Servicer or such Affiliate of a Financed Vehicle.
     (b) The Servicer will indemnify, defend and hold harmless the Issuer, the
Owner Trustee and the Indenture Trustee from and against any taxes that may at
any time be asserted against any such Person with respect to the transactions
contemplated herein or in the other Transaction Documents, if any, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes (but, in the case of the Issuer,
not including any taxes asserted with respect to, and as of the date of, the
conveyance of the Receivables to the Issuer or the issuance and original sales
of the Notes, or asserted with respect to ownership of the Receivables, or
federal or other Applicable Tax State income taxes arising out of the
transactions contemplated by this Agreement and the other Transaction Documents)
and costs and expenses in defending against the same. For the avoidance of
doubt, the Servicer will not indemnify for any costs, expenses, losses, claims,
damages or liabilities due to the credit risk of the Obligors and for which
reimbursement would constitute recourse for uncollectible Receivables.
     (c) The Servicer will indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders, the Residual
Interestholders and the Seller from and against any and all costs, expenses,
losses, claims, damages, and liabilities to the extent that such cost, expense,
loss, claim, damage, or liability arose out of, or was imposed upon any such
Person through, the negligence, willful misfeasance, or bad faith (other than
errors in judgment) of the Servicer in the performance of its duties under this
Agreement or any other Transaction Document to which it is a party, or by reason
of its failure to perform its obligations or of reckless disregard of its
obligations and duties under this Agreement or any other Transaction Document to
which it is a party; provided, however, that the Servicer will not indemnify for
any costs, expenses, losses, claims, damages or liabilities arising from its
breach of any covenant for which the purchase of the affected Receivables is
specified as the sole remedy pursuant to Section 3.6.
     (d) The Servicer will compensate and indemnify the Indenture Trustee and
the Owner Trustee to the extent and subject to the conditions set forth in
Section 6.7 of the Indenture and Section 8.2 of the Trust Agreement, as
applicable, except, with respect to the Indenture Trustee, to the extent that
any cost, expense, loss, claim, damage or liability arises out of or is incurred
in connection with the performance by the Indenture Trustee of the duties of a
Successor Servicer hereunder.
     (e) Indemnification under this Section 6.2 by Santander Consumer (or any
successor thereto pursuant to Section 7.1) as Servicer, with respect to the
period such Person was the Servicer, will survive the termination of such Person
as Servicer or a resignation by such Person as Servicer as well as the
termination of this Agreement or the resignation or removal of the Owner Trustee
or the Indenture Trustee and will include reasonable fees and expenses of
counsel and expenses of litigation. If the Servicer has made any indemnity
payments pursuant to this Section 6.2 and the Person to or on behalf of whom
such payments are made thereafter collects
Sale and Servicing Agreement (2010-3)

22



--------------------------------------------------------------------------------



 



any of such amounts from others, such Person will promptly repay such amounts to
the Servicer, without interest.
     SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations
of, Servicer. Any entity (i) into which the Servicer may be merged or converted
or with which it may be consolidated, to which it may sell or transfer its
business and assets as a whole or substantially as a whole or any entity
resulting from any merger, sale, transfer, conversion or consolidation to which
the Servicer shall be a party, or any entity succeeding to the business of the
Servicer or (ii) of which more than 50% of the voting stock or voting power and
50% or more of the economic equity is owned directly or indirectly by Banco
Santander, S.A. and which executes an agreement of assumption to perform every
obligation of the Servicer under this Agreement, shall be the successor to the
Servicer under this Agreement, in each case, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
     SECTION 6.4 Limitation on Liability of Servicer and Others.
     (a) Neither the Servicer nor any of the directors or officers or employees
or agents of the Servicer will be under any liability to the Issuer, the
Indenture Trustee, the Owner Trustee, the Noteholders or the Residual
Interestholders, except as provided under this Agreement or the other
Transaction Documents, for any action taken or for refraining from the taking of
any action pursuant to this Agreement or for errors in judgment; provided,
however, that this provision will not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of willful
misfeasance or bad faith in the performance of duties or by reason of its
failure to perform its obligations or of reckless disregard of obligations and
duties under this Agreement, or by reason of negligence in the performance of
its duties under this Agreement (except for errors in judgment). The Servicer
and any director, officer or employee or agent of the Servicer may rely in good
faith on any Opinion of Counsel or on any Officer’s Certificate of the Seller or
certificate of auditors believed to be genuine and to have been signed by the
proper party in respect of any matters arising under this Agreement.
     (b) Except as provided in this Agreement, the Servicer will not be under
any obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Residual Interestholders under this Agreement. In such event, the legal
expenses and costs of such action and any liability resulting therefrom will be
expenses, costs and liabilities of the Servicer.
     SECTION 6.5 Delegation of Duties. The Servicer may, at any time without
notice or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer and the Indenture Trustee for its duties
hereunder as if the Servicer alone were performing such duties.
Sale and Servicing Agreement (2010-3)

23



--------------------------------------------------------------------------------



 



For any servicing activities delegated to third parties in accordance with this
Section 6.5, the Servicer shall follow such policies and procedures to monitor
the performance of such third parties and compliance with such servicing
activities as the Servicer follows with respect to comparable motor vehicle
receivables serviced by the Servicer for its own account.
     SECTION 6.6 Santander Consumer Not to Resign as Servicer. Subject to the
provisions of Sections 6.3 and 6.5, Santander Consumer will not resign from the
obligations and duties hereby imposed on it as Servicer under this Agreement
except upon determination that the performance of its duties under this
Agreement is no longer permissible under applicable law. Notice of any such
determination permitting the resignation of Santander Consumer will be
communicated to the Issuer and the Indenture Trustee at the earliest practicable
time (and, if such communication is not in writing, will be confirmed in writing
at the earliest practicable time) and any such determination will be evidenced
by an Opinion of Counsel to such effect delivered to the Issuer and the
Indenture Trustee concurrently with or promptly after such notice. No such
resignation will become effective until a successor Servicer has assumed the
responsibilities and obligations of Santander Consumer as Servicer.
     SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.
ARTICLE VII
TERMINATION OF SERVICER
     SECTION 7.1 Termination of Servicer.
     (a) If a Servicer Replacement Event shall have occurred and be continuing,
the Indenture Trustee shall, at the direction of at least a majority of the
aggregate outstanding principal amount of the Controlling Class, by notice given
to the Servicer, the Owner Trustee, the Issuer, the Administrator and the
Noteholders, terminate the rights and obligations of the Servicer under this
Agreement with respect to the Receivables. In the event the Servicer is removed
or resigns as Servicer with respect to servicing the Receivables, the Indenture
Trustee shall appoint a successor Servicer. Upon the Servicer’s receipt of
notice of termination, such Servicer will continue to perform its functions as
Servicer under this Agreement only until the date specified in such termination
notice or, if no such date is specified in such termination notice, until
receipt of such notice. If a successor Servicer has not been appointed at the
time when the outgoing Servicer ceases to act as Servicer in accordance with
this Section, the Indenture Trustee without further action will automatically be
appointed the successor Servicer. Notwithstanding the above, the Indenture
Trustee, if it is legally unable or is unwilling to so act, will appoint, or
petition a court of competent jurisdiction to appoint a successor Servicer. Any
successor Servicer shall be an established institution having a net worth of not
less than
Sale and Servicing Agreement (2010-3)

24



--------------------------------------------------------------------------------



 



$100,000,000 and whose regular business includes the servicing of comparable
motor vehicle receivables having an aggregate outstanding principal amount of
not less than $50,000,000.
     (b) Noteholders holding not less than a majority of the Note Balance of the
Controlling Class may waive any Servicer Replacement Event. Upon any such
waiver, such Servicer Replacement Event shall cease to exist and be deemed not
to have occurred, and any Servicer Replacement Event arising therefrom shall be
deemed not to have occurred for every purpose of this Agreement, but no such
waiver shall extend to any prior, subsequent or other Servicer Replacement Event
or impair any right consequent thereto.
     (c) If replaced, the Servicer agrees that it will use commercially
reasonable efforts at its own expense to effect the orderly and efficient
transfer of the servicing of the Receivables to a successor Servicer.
     (d) Upon the effectiveness of the assumption by the successor Servicer of
its duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer shall resign or be relieved of its duties under this
Agreement, as Servicer of the Receivables, until a newly appointed Servicer for
the Receivables shall have assumed the responsibilities and obligations of the
resigning or terminated Servicer under this Agreement. Notwithstanding anything
else herein to the contrary, in no event shall the Indenture Trustee be liable
for any Servicing Fee or for any differential in the amount of the Servicing Fee
paid hereunder and the amount necessary to induce any successor Servicer to act
as successor Servicer under this Agreement and the transactions set forth or
provided for herein.
     (e) In connection with such appointment, the Indenture Trustee may make
such arrangements for the compensation of the successor Servicer out of
Available Funds as it and such successor Servicer will agree; provided, however,
that no such compensation will be in excess of the amount paid to the
predecessor Servicer under this Agreement.
     SECTION 7.2 Notification to Noteholders. Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article VII, the
Indenture Trustee will give prompt written notice thereof to the Owner Trustee,
the Issuer, the Administrator and to the Noteholders at their respective
addresses of record.
Sale and Servicing Agreement (2010-3)

25



--------------------------------------------------------------------------------



 



ARTICLE VIII
OPTIONAL PURCHASE
     SECTION 8.1 Optional Purchase of Trust Estate. The Seller shall have the
right at its option (the “Optional Purchase”) to purchase the Trust Estate
(other than the Reserve Account) from the Issuer on any Payment Date if the
aggregate Pool Balance as of the last day of the related Collection Period is
less than or equal to 10% of the initial Pool Balance. The purchase price for
the Trust Estate (other than the Reserve Account) shall equal the greater of (a)
the aggregate outstanding principal balance of the Notes plus accrued and unpaid
interest thereon (after giving effect to all distributions pursuant to
Section 4.4(a) on that Payment Date) at the applicable Interest Rate up to but
excluding the Redemption Date and (b) the fair market value of the Trust Estate
(other than the Reserve Account) (the “Optional Purchase Price”), which amount
shall be deposited by the Servicer into the Collection Account on the Redemption
Date. If the Seller exercises the Optional Purchase, the Notes shall be redeemed
and in each case in whole but not in part on the related Payment Date for the
Redemption Price.
ARTICLE IX
MISCELLANEOUS PROVISIONS
     SECTION 9.1 Amendment.
     (a) Any term or provision of this Agreement may be amended by the Seller
and the Servicer, without the consent of the Indenture Trustee, any Noteholder,
the Issuer, the Owner Trustee or any other Person subject to the satisfaction of
one of the following conditions:
     (i) the Seller or the Servicer delivers an Opinion of Counsel to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or
     (ii) the Seller or the Servicer notifies the Indenture Trustee in writing
that the Rating Agency Condition is satisfied with respect to such amendment;
provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person.
     (b) This Agreement (including Appendix A) may also be amended from time to
time by Seller, Servicer and the Indenture Trustee (when so directed by an
Issuer Request), with the consent of the Noteholders evidencing not less than a
majority of the aggregate outstanding principal balance of the Controlling
Class, for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders; provided, that no such amendment shall
(i) reduce the interest rate or principal amount of any Note or change or delay
the Final Scheduled Payment Date of any Note without the consent of the Holder
of such Note or (ii) reduce the percentage of the aggregate outstanding
principal balance of the Outstanding Notes, the consent of which is required to
consent to any matter without the consent of the Holders of at least the
percentage of the Note Balance which was required to consent to such matter
before giving effect to such
Sale and Servicing Agreement (2010-3)

26



--------------------------------------------------------------------------------



 



amendment. It will not be necessary for the consent of Noteholders to approve
the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.
     (c) Prior to the execution of any such amendment, the Servicer shall
provide written notification of the substance of such amendment to each Rating
Agency; and promptly after the execution of any such amendment, the Servicer
shall furnish a copy of such amendment to each Rating Agency and the Indenture
Trustee.
     (d) Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
or execute on behalf of the Issuer any such amendment which adversely affects
the Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights,
duties or immunities under this Agreement.
     SECTION 9.2 Protection of Title.
     (a) The Seller shall authorize and file such financing statements and cause
to be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee under this
Agreement in the Receivables (other than any Related Security with respect
thereto, to the extent that the interest of the Issuer or the Indenture Trustee
therein cannot be perfected by the filing of a financing statement). The Seller
shall deliver (or cause to be delivered) to the Issuer file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing.
     (b) Neither the Seller nor the Servicer shall change its name, identity,
organizational structure or jurisdiction of organization in any manner that
would make any financing statement or continuation statement filed by the Seller
in accordance with paragraph (a) above “seriously misleading” within the meaning
of Sections 9-506, 9-507 or 9-508 of the UCC, unless it (i) shall have given the
Issuer and the Indenture Trustee at least five days’ prior written notice
thereof, (ii) to the extent necessary, shall have promptly filed amendments to
previously filed financing statements or continuation statements described in
paragraph (a) above and (iii) shall have delivered to the Indenture Trustee
within 30 days after such change an Opinion of Counsel either (A) stating that,
in the opinion of such counsel, all financing statements and continuation
statements and amendments thereto have been executed and filed that are
necessary to preserve and protect the interest of the Issuer in the Receivables
or (B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interest.
Sale and Servicing Agreement (2010-3)

27



--------------------------------------------------------------------------------



 



     (c) The Seller shall give the Issuer and the Indenture Trustee at least
five days’ prior written notice of any change of location of the Seller for
purposes of Section 9-307 of the UCC and shall have taken all action prior to
making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable to amend all
previously filed financing statements or continuation statements described in
paragraph (a) above.
     (d) The Servicer shall maintain (or shall cause its Sub-Servicer to
maintain) accounts and records as to each Receivable accurately and in
sufficient detail to permit (i) the reader thereof to know at any time the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the amounts from time to
time deposited in the Collection Account in respect of such Receivable.
     (e) The Servicer shall maintain (or shall cause its Sub-Servicer to
maintain) its computer systems so that, from time to time after the conveyance
under this Agreement of the Receivables, the master computer records (including
any backup archives) that refer to a Receivable shall indicate clearly the
interest of the Issuer in such Receivable and that such Receivable is owned by
the Issuer and has been pledged to the Indenture Trustee on behalf of the
Noteholders pursuant to the Indenture. Indication of the Issuer’s and the
Indenture Trustee’s interest in a Receivable shall not be deleted from or
modified on such computer systems until, and only until, the related Receivable
shall have been paid in full or repurchased.
     (f) If at any time the Servicer shall propose to sell, grant a security
interest in or otherwise transfer any interest in motor vehicle receivables to
any prospective purchaser, lender or other transferee, the Servicer shall give
to such prospective purchaser, lender or other transferee computer tapes,
records or printouts (including any restored from backup archives) that, if they
shall refer in any manner whatsoever to any Receivable, shall indicate clearly
that such Receivable has been sold and is owned by the Issuer and has been
pledged to the Indenture Trustee on behalf of the Noteholders.
     SECTION 9.3 Other Liens or Interests. Except for the conveyances and grants
of security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any interest therein, and
the Seller shall defend the right, title and interest of the Issuer in, to and
under such Receivables and other property transferred to the Issuer against all
claims of third parties claiming through or under the Seller.
     SECTION 9.4 Transfers Intended as Sale; Security Interest.
     (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and transfers rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. It is
further the intention of the parties hereto that the Receivables and related
Transferred Assets shall not be part of the Seller’s estate in the event of a
bankruptcy or insolvency of the Seller. The sales and transfers by the Seller of
Receivables and related
Sale and Servicing Agreement (2010-3)

28



--------------------------------------------------------------------------------



 



Transferred Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, the Seller, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.
     (b) Notwithstanding the foregoing, in the event that the Receivables and
other Transferred Assets are held to be property of the Seller, or if for any
reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Transferred Assets, then it is intended
that:

  (i)   This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;     (ii)   The conveyance provided for in Section 2.1
shall be deemed to be a grant by the Seller of, and the Seller hereby grants to
the Issuer, a security interest in all of its right (including the power to
convey title thereto), title and interest, whether now owned or hereafter
acquired, in and to the Receivables and other Transferred Assets, to secure such
indebtedness and the performance of the obligations of the Seller hereunder;    
(iii)   The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivables Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and     (iv)  
Notifications to persons holding such property, and acknowledgments, receipts or
confirmations from persons holding such property, shall be deemed to be
notifications to, or acknowledgments, receipts or confirmations from, bailees or
agents (as applicable) of the Issuer for the purpose of perfecting such security
interest under applicable law.

     SECTION 9.5 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.
     SECTION 9.6 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case as set forth on Schedule II
hereto or at such other address as shall be designated in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder shall be given by first class mail, postage prepaid, at the address
of such
Sale and Servicing Agreement (2010-3)

29



--------------------------------------------------------------------------------



 



Noteholder as shown in the Note Register. Delivery shall occur only upon receipt
or reported tender of such communication by an officer of the recipient entitled
to receive such notices located at the address of such recipient for notices
hereunder; provided, however, that any notice to a Noteholder mailed within the
time prescribed in this Agreement shall be conclusively presumed to have been
duly given, whether or not the Noteholder shall receive such notice.
     SECTION 9.7 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
     SECTION 9.8 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
     SECTION 9.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
     SECTION 9.10 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any party hereto
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any party hereto under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
     SECTION 9.11 Entire Agreement. The Transaction Documents contain a final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter thereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter thereof, superseding
all prior oral or written understandings. There are no unwritten agreements
among the parties.
     SECTION 9.12 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     SECTION 9.13 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This
Sale and Servicing Agreement (2010-3)

30



--------------------------------------------------------------------------------



 



Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until such time as the parties hereto shall agree.
     SECTION 9.14 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and Grant of a
security interest in the Receivables, the other Transferred Assets and the
Issuer’s rights under this Agreement by the Issuer to the Indenture Trustee on
behalf of the Noteholders pursuant to the Indenture for the benefit of the
Noteholders. In addition, the Seller hereby acknowledges and agrees that for so
long as the Notes are outstanding, the Indenture Trustee will have the right to
exercise all powers, privileges and claims of the Issuer under this Agreement.
     SECTION 9.15 Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     SECTION 9.16 Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing or institute with any
other Person, any proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.
     SECTION 9.17 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
Sale and Servicing Agreement (2010-3)

31



--------------------------------------------------------------------------------



 



     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.6 of this Agreement;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.
     SECTION 9.18 Limitation of Liability.
     (a) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed and delivered by Deutsche Bank Trust Company
Delaware, not in its individual capacity but solely as Owner Trustee, and in no
event shall it have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or under the
Notes or any of the other Transaction Documents or in any of the certificates,
notices or agreements delivered pursuant thereto, as to all of which recourse
shall be had solely to the assets of the Issuer. Under no circumstances shall
the Owner Trustee be personally liable for the payment of any indebtedness or
expense of the Issuer or be liable for the breach or failure of any obligations,
representation, warranty or covenant made or undertaken by the Issuer under the
Transaction Documents. For the purposes of this Agreement, in the performance of
its duties or obligations hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.
     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed and delivered by U.S. Bank National Association, not
in its individual capacity but solely as Indenture Trustee, and in no event
shall it have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer under the Notes or any of the
other Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer; provided that the Indenture Trustee shall be
responsible for its actions as Indenture Trustee hereunder and under the
Indenture. Under no circumstances shall the Indenture Trustee be personally
liable for the payment of any indebtedness or expense of the Issuer or be liable
for the breach or failure of any obligations, representation, warranty or
covenant made or undertaken by the Issuer under the Transaction Documents. For
the purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Indenture Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Article VI of the Indenture.
     SECTION 9.19 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Residual Interestholders and their respective successors and permitted assigns
and the Owner Trustee shall be an express third party beneficiary hereof and may
enforce the provisions hereof as if it were a party hereto. Except as otherwise
provided in this Section, no other Person will have any right hereunder.
Sale and Servicing Agreement (2010-3)

32



--------------------------------------------------------------------------------



 



     SECTION 9.20 Regulation AB. The Servicer shall cooperate fully with the
Seller and the Issuer to deliver to the Seller and the Issuer (including any of
its assignees or designees) any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB, together with such disclosures relating to the Servicer and the
Receivables, or the servicing of the Receivables, reasonably believed by the
Seller to be necessary in order to effect such compliance.
     SECTION 9.21 Information to Be Provided by the Indenture Trustee.
     (a) So long as the Seller is filing reports under the Exchange Act with
respect to the Issuer, each of the Servicer and the Indenture Trustee shall
(i) on or before the fifth Business Day of each month, notify the Seller, in
writing, of any Form 10-D Disclosure Item with respect to such Person (or in the
case of the Indenture Trustee, a Responsible Officer of such Person), together
with a description of any such Form 10-D Disclosure Item in form and substance
reasonably satisfactory to the Seller; provided, however, that the Indenture
Trustee shall not be required to provide such information in the event that
there has been no change to the information previously provided by the Indenture
Trustee to Seller, and (ii) as promptly as practicable following notice to or
discovery by a Responsible Officer of the Indenture Trustee of any changes to
such information, provide to the Seller, in writing, such updated information.
     (b) As soon as available but no later than March 15 of each calendar year
for so long as the Issuer is filing reports under the Exchange Act, commencing
in March 2011, the Indenture Trustee shall:
     (i) deliver to the Seller a report regarding the Indenture Trustee’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, as required under paragraph (b) of Rule 13a-18,
Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such report
shall be signed by an authorized officer of the Indenture Trustee, and shall
address each of the Servicing Criteria specified in Exhibit C or such other
criteria as mutually agreed upon by the Seller and the Indenture Trustee;
     (ii) cause a firm of registered public accountants that is qualified and
independent with the meaning of Rule 2-01 of Regulation S-X under the Securities
Act to deliver a report for inclusion in the Issuer’s filing of Exchange Act
Form 10-K that attests to, and reports on, the assessment of compliance made by
the Indenture Trustee and delivered to the Seller pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;
     (iii) deliver to the Seller and any other Person that will be responsible
for signing the certification (a “Sarbanes Certification”) required by
Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of
the Sarbanes-Oxley Act) on behalf of the Issuer or the Seller substantially in
the form attached hereto as Exhibit D or such form as mutually agreed upon by
the Seller and the Indenture Trustee; and
Sale and Servicing Agreement (2010-3)

33



--------------------------------------------------------------------------------



 



     (iv) notify the Seller in writing of any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party, provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.
The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.
     SECTION 9.22 Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, each of the Indenture Trustee and the
Servicer shall promptly notify the Seller, but in no event later than two
(2) Business Days after its occurrence, of any Reportable Event of which the
Servicer or a Responsible Officer of the Indenture Trustee has actual knowledge
(other than a Reportable Event described in clause (a) or (b) of the definition
thereof as to which the Seller or the Servicer has actual knowledge). Each
Person shall be deemed to have actual knowledge of any such event to the extent
that it relates to such Person or any action or failure to act by such Person.
[SIGNATURES FOLLOW]
Sale and Servicing Agreement (2010-3)

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Sale and Servicing
Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.

           

SANTANDER DRIVE AUTO RECEIVABLES
LLC, as Seller
      By:   /s/ Andrew Kang        Name:   Andrew Kang        Title:   Vice
President     

Sale and Servicing Agreement (2010-3)

S-1



--------------------------------------------------------------------------------



 



            SANTANDER DRIVE AUTO RECEIVABLES
TRUST 2010-3, as Issuer
      By:   Deutsche Bank Trust Company Delaware,         not in its individual
capacity but        solely as Owner Trustee              By:   /s/ Irene Siegel
        Name:   Irene Siegel        Title:   Attorney-in-fact              By:  
/s/ Maria Inoa        Name:   Maria Inoa        Title:   Attorney-in-fact     

Sale and Servicing Agreement (2010-3)

S-2



--------------------------------------------------------------------------------



 



            SANTANDER CONSUMER USA INC.,
as Servicer
      By:   /s/ Mark McCastlain        Name:   Mark McCastlain        Title:  
Treasurer     

Sale and Servicing Agreement (2010-3)

S-3



--------------------------------------------------------------------------------



 



           

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely
as Indenture Trustee
      By:   /s/ Patricia M. Child        Name:   Patricia M. Child       
Title:   Vice President     

Sale and Servicing Agreement (2010-3)

S-4



--------------------------------------------------------------------------------



 



SCHEDULE I
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

(a)   Characteristics of Receivables. As of the Cut-Off Date (or such other date
as may be specifically set forth below), each Receivable:

     (i) has been fully and properly executed or electronically authenticated by
the Obligor thereto;
     (ii) has either (A) been originated by a Dealer in the ordinary course of
such Dealer’s business to finance the retail sale by a Dealer of the related
Financed Vehicle and has been purchased by the applicable Originator in the
ordinary course of its respective business or (B) has been originated or
acquired directly by the applicable Originator in accordance with its customary
practices;
     (iii) as of the Closing Date, is secured by a first priority validly
perfected security interest in the Financed Vehicle in favor of the applicable
Originator, as secured party, or all necessary actions have been commenced that
would result in a first priority security interest in the Financed Vehicle in
favor of the applicable Originator, as secured party, which security interest,
in either case, is assignable and has been so assigned by Santander Consumer to
the Seller and by the Seller to the Issuer;
     (iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;
     (v) provided, at origination, for level monthly payments which fully
amortize the initial Principal Balance over the original term; provided, that
the amount of the first or last payment may be different from the level payment
but in no event more than three times the level monthly payment;
     (vi) provides for interest at the Contract Rate specified in the Schedule
of Receivables;
     (vii) was originated in the United States and denominated in Dollars;
     (viii) is secured by a new or used automobile, light-duty truck or van;
     (ix) has a Contract Rate of at least 6.03%;
     (x) had an original term to maturity of not more than 72 months and each
Receivable has a remaining term to maturity, as of the Cut-Off Date, of not more
than 72 months and not less than 1 month;
Schedule I to the
Sale and Servicing Agreement

I-1



--------------------------------------------------------------------------------



 



     (xi) had an original Principal Balance of at least $500.00 and no more than
$47,013.65;
     (xii) has a Principal Balance as of the Cut-Off Date of greater than or
equal to $500.00;
     (xiii) has a final scheduled payment due on or before November 15, 2017;
     (xiv) was not more than 30 days past due as of the Cut-Off Date;
     (xv) such Receivable was not noted in the records of the Originator or the
Servicer as being the subject of any pending bankruptcy or insolvency
proceeding;
     (xvi) is not subject to a force-placed Insurance Policy on the related
Financed Vehicle;
     (xvii) is a Simple Interest Receivable, and scheduled payments under each
Receivable have been applied in accordance with the method for allocating
principal and interest set forth in such Receivable; and
     (xviii) each of the Receivables were selected using selection procedures
that were not known or intended by Santander Consumer or the Servicer to be
adverse to the Issuer.

(b)   Schedule of Receivables. The information with respect to a Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.   (c)  
Compliance with Law. The Receivable complied at the time it was originated or
made, and the transfer of that Receivable to the Issuer complied at the time of
transfer, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z, the
Servicemembers Civil Relief Act, state adaptations of the National Consumer Act
and of the Uniform Consumer Credit Code and any other consumer credit, equal
opportunity and disclosure laws applicable to that Receivable.   (d)   Binding
Obligation. The Receivable constitutes the legal, valid and binding payment
obligation in writing of the Obligor, enforceable by the holder thereof in
accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation or other similar
laws and equitable principles relating to or affecting the enforcement of
creditors’ rights generally and (ii) as such Receivable may be modified by the
application after the Cut-Off Date of the

Schedule I to the
Sale and Servicing Agreement

I-2



--------------------------------------------------------------------------------



 



    Servicemembers Civil Relief Act, as amended, to the extent applicable to the
related Obligor.

(e)   Receivable in Force. The Receivable has not been satisfied, subordinated
or rescinded nor has the related Financed Vehicle been released from the lien of
such Receivable in whole or in part.   (f)   No Default; No Waiver. Except for
payment delinquencies continuing for a period of not more than 30 days as of the
Cut-Off Date, the records of the Servicer did not disclose that any default,
breach, violation or event permitting acceleration under the terms of the
Receivable existed as of the Cut-Off Date or that any continuing condition that
with notice or lapse of time, or both, would constitute a default, breach,
violation or event permitting acceleration under the terms of the Receivable had
arisen as of the Cut-Off Date and the Seller has not waived any of the
foregoing.   (g)   Insurance. The Receivable requires that the Obligor
thereunder obtain comprehensive and collision insurance covering the related
Financed Vehicle.   (h)   No Government Obligor. The Obligor on the Receivable
is not the United States of America or any state thereof or any local
government, or any agency, department, political subdivision or instrumentality
of the United States of America or any state thereof or any local government.  
(i)   Assignment. No Receivable has been originated in, or is subject to the
laws of, any jurisdiction under which the sale, transfer, assignment, setting
over, conveyance or pledge of such Receivable would be unlawful, void, or
voidable. Santander Consumer has not entered into any agreement with any Obligor
that prohibits, restricts or conditions the assignment of the related
Receivable.   (j)   Good Title. It is the intention of the Seller that the sale,
transfer, assignment and conveyance herein contemplated constitute an absolute
sale, transfer, assignment and conveyance of the Receivables and that the
Receivables not be part of the Seller’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law. As of the
Closing Date, no Receivable has been sold, transferred, assigned, conveyed or
pledged to any Person other than pursuant to the Transaction Documents. As of
the Closing Date and immediately prior to the sale and transfer herein
contemplated, the Seller had good and marketable title to and was the sole owner
of each Receivable free and clear of all Liens (except any Lien which will be
released prior to assignment of such Receivable hereunder), and, immediately
upon the sale and transfer thereof, the Issuer will have good and marketable
title to each Receivable, free and clear of all Liens (other than Permitted
Liens).   (k)   Filings. All filings (including, without limitation, UCC
filings) necessary in any jurisdiction to give the Issuer a first priority,
validly perfected ownership interest in the Receivables (other than any Related
Security with respect thereto, to the extent that an ownership interest therein
cannot be perfected by the filing of a financing statement), and

Schedule I to the
Sale and Servicing Agreement

I-3



--------------------------------------------------------------------------------



 



    to give the Indenture Trustee a first priority perfected security interest
therein, will be made within ten days of the Closing Date.   (l)   Priority. The
Receivable is not pledged, assigned, sold, subject to a security interest, or
otherwise conveyed other than pursuant to the Transaction Documents. The Seller
has not authorized the filing of and is not aware of any financing statements
against the Originator or the Seller that include a description of collateral
covering any Receivable other than any financing statement relating to security
interests granted under the Transaction Documents or that have been or, prior to
the assignment of such Receivable hereunder, will be terminated, amended or
released. The Sale and Servicing Agreement creates a valid and continuing
security interest in the Receivable (other than the Related Security with
respect thereto) in favor of the Issuer which security interest is prior to all
other Liens (other than Permitted Liens) and is enforceable as such against all
other creditors of and purchasers and assignees from the Seller.   (m)  
Characterization of Receivables. Each Receivable constitutes either “tangible
chattel paper,” an “account,” an “instrument,” or a “general intangible,” each
as defined in the UCC.   (n)   One Original. There is only one executed original
copy of the Contract (in each case within the meaning of the UCC) related to
each Receivable.   (o)   No Defenses. The Seller has no knowledge either of any
facts which would give rise to any right of rescission, offset, claim,
counterclaim or defense, or of the same being asserted or threatened, with
respect to any Receivable.

Schedule I to the
Sale and Servicing Agreement

I-4



--------------------------------------------------------------------------------



 



SCHEDULE II
NOTICE ADDRESSES
If to the Issuer:
Santander Drive Auto Receivables Trust 2010-3
c/o Deutsche Bank Trust Company Delaware
1011 Centre Rd., Suite 200
Wilmington, DE 19805
Facsimile: (302) 636-3399
Attention: Elizabeth B. Ferry
with a copy to:
c/o Deutsche Bank Trust Company Americas
60 Wall Street, 26th Floor
Mail Stop NYC 60-2606
New York, NY 10005
Facsimile: (212) 553-2460
Attention: Irene Siegel — Santander Drive Auto Receivables Trust 2010-3
with copies to the Administrator and the Indenture Trustee
If to Santander Consumer, the Servicer or the Administrator:
Santander Consumer USA Inc.
8585 North Stemmons Freeway, Suite 1000-N
Dallas, Texas 75247
Facsimile: (972) 755-8334
Attention: Andrew Kang
Email: akang@santanderconsumerusa.com
If to the Seller:
Santander Drive Auto Receivables LLC
8585 North Stemmons Freeway, Suite 1000-N
Dallas, Texas 75247
Facsimile: (972) 755-8334
Attention: Andrew Kang
Email: akang@santanderconsumerusa.com
If to the Indenture Trustee:
U.S. Bank National Association
209 South LaSalle Street, Suite 300
Chicago, Illinois 60604
Schedule II to the
Sale and Servicing Agreement

II-1



--------------------------------------------------------------------------------



 



Facsimile: (312) 325-8905
Attention: Corporate Trust Services-SDART 2010-3
If to the Owner Trustee:
Deutsche Bank Trust Company Delaware
1011 Centre Rd., Suite 200
Wilmington, DE 19805
Facsimile: (302) 636-3399
Attention: Elizabeth B. Ferry
with a copy to:
Deutsche Bank Trust Company Americas
60 Wall Street, 26th Floor
Mail Stop NYC 60-2606
New York, NY 10005
Facsimile: (212) 553-2460
Attention: Irene Siegel — Santander Drive Auto Receivables Trust 2010-3
If to DBRS:
DBRS, Inc.
140 Broadway, 35th Floor
New York, NY 10005
E-mail: ABS_Surveillance@dbrs.com
If to S&P:
Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041
Facsimile: (212) 438-2664
Attention: Asset Backed Surveillance Group
Schedule II to the
Sale and Servicing Agreement

II-2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT PURSUANT TO SALE AND SERVICING AGREEMENT
November 24, 2010
     For value received, in accordance with the Sale and Servicing Agreement
(the “Agreement”), dated as of November 24, 2010, by and between Santander Drive
Auto Receivables Trust 2010-3, a Delaware statutory trust (the “Issuer”),
Santander Drive Auto Receivables LLC, a Delaware limited liability company (the
“Seller”), Santander Consumer USA Inc., an Illinois corporation (“Santander
Consumer”), and U.S. Bank National Association (the “Indenture Trustee”), on the
terms and subject to the conditions set forth in the Agreement, the Seller does
hereby irrevocably sell, transfer, assign and otherwise convey to the Issuer on
November 24, 2010, without recourse (subject to the obligations in the
Agreement) all right, title and interest of the Seller, whether now owned or
hereafter acquired, in, to and under the Receivables set forth on the schedule
of Receivables delivered by the Seller to the Issuer on the date hereof (such
schedule, the “Schedule of Receivables”), and the Collections after the Cut-Off
Date, the Receivables Files and the Related Security relating thereto, together
with all of Seller’s rights under the Purchase Agreement and all proceeds of the
foregoing, which sale shall be effective as of the Cut-Off Date.
     The foregoing sale does not constitute and is not intended to result in an
assumption by the Issuer of any obligation of the Seller or the Originator to
the Obligors, the Dealers, insurers or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
     This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.
     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.
[Remainder of page intentionally left blank.]
Exhibit A to the
Sale and Servicing Agreement

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

           

SANTANDER DRIVE AUTO RECEIVABLES LLC
      By:           Name:           Title:        

Exhibit A to the
Sale and Servicing Agreement

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
     In addition to the representations, warranties and covenants contained in
the Agreement, the Seller hereby represents, warrants, and covenants to the
Issuer and the Indenture Trustee as follows on the Closing Date:
General
1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Seller.
2. The Receivables constitute “chattel paper,” “accounts,” “instruments” or
“general intangibles,” within the meaning of the UCC.
3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the applicable Originator,
as secured party, or all necessary actions with respect to such Receivable have
been taken or will be taken to perfect a first priority security interest in the
related Financed Vehicle in favor of the applicable Originator, as secured
party.
Creation
4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.
5. The Seller has received all consents and approvals to the sale of the
Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.
Perfection
6. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from the Seller
to Issuer, and the security interest in the Receivables granted to the Issuer
hereunder; and the Servicer, in its capacity as custodian, has in its possession
the original copies of such instruments or tangible chattel paper that
constitute or evidence the Receivables, and all financing statements referred to
in this paragraph contain a statement that: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party/Purchaser”.
7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:
Exhibit B to the
Sale and Servicing Agreement

B-1



--------------------------------------------------------------------------------



 



(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or
(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer, in its capacity as custodian, is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or
(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
as pledgee of the Issuer.
Priority
8. Neither the Seller nor Santander Consumer has authorized the filing of, or is
aware of any financing statements against either the Seller or Santander
Consumer that include a description of collateral covering the Receivables other
than any financing statement (i) relating to the conveyance of the Receivables
by Santander Consumer to the Seller under the Purchase Agreement, (ii) relating
to the security interest granted to Issuer hereunder or (iii) that has been
terminated.
9. Neither the Seller nor Santander Consumer is aware of any material judgment,
ERISA or tax lien filings against either the Seller or Santander Consumer.
10. Neither the Seller nor Santander Consumer nor a custodian or vaulting agent
thereof holding any Receivable that is electronic chattel paper has communicated
an “authoritative copy” (as such term is used in Section 9-105 of the UCC) of
any loan agreement that constitutes or evidences such Receivable to any Person
other than the Servicer.
11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.
Survival of Perfection Representations
12. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Exhibit B shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.
No Waiver
13. The Seller and the Servicer shall provide the Rating Agencies with prompt
written notice of any material breach of the perfection representations,
warranties and covenants contained in this Exhibit B, and shall not, without
satisfying the Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.
Exhibit B to the
Sale and Servicing Agreement

B-2



--------------------------------------------------------------------------------



 



Servicer to Maintain Perfection and Priority
14. The Servicer covenants that, in order to evidence the interests of the
Seller and Issuer under the Sale and Servicing Agreement and the Indenture
Trustee under the Indenture, Servicer shall take such action, or execute and
deliver such instruments as may be necessary or advisable (including, without
limitation, such actions as are requested by the Indenture Trustee) to maintain
and perfect, as a first priority perfected security interest, the Indenture
Trustee’s security interest in the Receivables. The Servicer shall, from time to
time and within the time limits established by law, prepare and file, all
financing statements, amendments, continuations, initial financing statements in
lieu of a continuation statement, terminations, partial terminations, releases
or partial releases, or any other filings necessary or advisable to continue,
maintain and perfect the Indenture Trustee’s security interest in the
Receivables as a first-priority perfected security interest.
Exhibit B to the
Sale and Servicing Agreement

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
SERVICING CRITERIA TO BE ADDRESSED IN
INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE
     The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria”:

                  Applicable     Servicing Criteria   Servicing Criteria
Reference   Criteria      
 
  General Servicing Considerations    
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
 
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.    
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.    
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.    
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.    
 
       

Exhibit C to the
Sale and Servicing Agreement

C-1



--------------------------------------------------------------------------------



 



                  Applicable     Servicing Criteria   Servicing Criteria
Reference   Criteria      
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.    
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X1
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   X
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   X
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.    
 
       
1122(d)(4)(ii)
  Pool assets and related documents are safeguarded as required by the
transaction agreements    
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.    
 
       
1122(d)(4)(iv)
  Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.    
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the accounts and the accounts agree with the
Servicer's records with respect to an obligor's unpaid principal balance.    
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s account (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.    
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.    
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).    
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.    
 
       

 

1   Solely with regard to timeframes and that distributions were made in
accordance with the instructions of the Servicer.

Exhibit C to the
Sale and Servicing Agreement

C-2



--------------------------------------------------------------------------------



 



                  Applicable     Servicing Criteria   Servicing Criteria
Reference   Criteria      
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.          
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.          
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.          
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.          
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.          
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.          

Exhibit C to the
Sale and Servicing Agreement

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION
Re: SANTANDER DRIVE AUTO RECEIVABLES TRUST 2010-3
          U.S. Bank National Association, not in its individual capacity but
solely as indenture trustee (the “Indenture Trustee”), certifies to Santander
Drive Auto Receivables LLC (the “Seller”), and its officers, with the knowledge
and intent that they will rely upon this certification, that:
     (1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended, and Item 1122 of Regulation AB (the
“Servicing Assessment”) that was delivered by the Indenture Trustee to the
Seller pursuant to the Sale and Servicing Agreement (the “Agreement”), dated as
of November 24, 2010, by and between Santander Consumer USA Inc., the Seller,
the Indenture Trustee and Santander Drive Auto Receivables Trust 2010-3
(collectively, the “Indenture Trustee Information”);
     (2) To the best of its knowledge, the Servicing Assessment, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and
     (3) To the best of its knowledge, all of the information required to be
provided by the Indenture Trustee pursuant to Sections 9.21 and 9.22 of the
Agreement has been provided to the Seller.

           

U.S. Bank National Association, not in its individual
capacity but solely as Indenture Trustee
      Date: _____________________________________          

Exhibit D to the
Sale and Servicing Agreement

D-1



--------------------------------------------------------------------------------



 



Appendix A

 



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     The following terms have the meanings set forth, or referred to, below:
     “Accrued Class A Note Interest” means, with respect to any Payment Date,
the sum of the Class A Noteholders’ Monthly Accrued Interest for such Payment
Date and the Class A Noteholders’ Interest Carryover Shortfall for such Payment
Date.
     “Accrued Class B Note Interest” means, with respect to any Payment Date,
the sum of the Class B Noteholders’ Monthly Accrued Interest for such Payment
Date and the Class B Noteholders’ Interest Carryover Shortfall for such Payment
Date.
     “Accrued Class C Note Interest” means, with respect to any Payment Date,
the sum of the Class C Noteholders’ Monthly Accrued Interest for such Payment
Date and the Class C Noteholders’ Interest Carryover Shortfall for such Payment
Date.
     “Act” has the meaning set forth in Section 11.3(a) of the Indenture.
     “Administration Agreement” means the Administration Agreement, dated as of
the Closing Date, between the Administrator, the Issuer and the Indenture
Trustee, as the same may be amended and supplemented from time to time.
     “Administrator” means Santander Consumer, or any successor Administrator
under the Administration Agreement.
     “Affiliate” means, for any specified Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such specified Person and “affiliated” has a meaning correlative to the
foregoing. For purposes of this definition, “control” means the power, directly
or indirectly, to cause the direction of the management and policies of a
Person.
     “Applicable Tax State” means, as of any date, each of the following:
(a) the State in which the Issuer is located, and (b) the States of Texas and
Illinois.
     “Authenticating Agent” means any Person authorized by the Indenture Trustee
to act on behalf of the Indenture Trustee to authenticate and deliver the Notes.
     “Authorized Newspaper” means a newspaper of general circulation in the City
of New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.
     “Authorized Officer” means (a) with respect to the Issuer, (i) any officer
of the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date or
(ii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of
Definitions (2010-3)

 



--------------------------------------------------------------------------------



 



Authorized Officers delivered by the Administrator to the Owner Trustee and the
Indenture Trustee on the Closing Date (as such list may be modified or
supplemented from time to time thereafter) and (b) with respect to the Owner
Trustee, the Indenture Trustee and the Servicer, any officer of the Owner
Trustee, the Indenture Trustee or the Servicer, as applicable, who is authorized
to act for the Owner Trustee, the Indenture Trustee or the Servicer, as
applicable, in matters relating to the Owner Trustee, the Indenture Trustee or
the Servicer and who is identified on the list of Authorized Officers delivered
by each of the Owner Trustee, the Indenture Trustee and the Servicer to the
Indenture Trustee on the Closing Date (as such list may be modified or
supplemented from time to time thereafter).
     “Available Funds” means, for any Payment Date and the related Collection
Period, an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable on such Payment Date and
(iii) the Reserve Account Excess Amount for such Payment Date.
     “Available Funds Shortfall Amount” means, as of any Payment Date, the
amount, if any, by which the aggregate amount required to be paid pursuant to
clauses first through eighth of Section 4.4(a) of the Sale and Servicing
Agreement exceeds the Available Funds for such Payment Date.
     “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.
     “Bankruptcy Event” means, with respect to any Person, (i) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person in an involuntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.
     “Bankruptcy Remote Party” means each of the Seller, the Issuer, any other
trust created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.
     “Benefit Plan” means (i) any “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, (ii) a “plan”
described by Section 4975(e)(1) of the Code, which is subject to Section 4975 of
the Code or (iii) any entity deemed to hold the plan assets of any of the
foregoing by reason of an employee benefit plan’s or other plan’s investment in
such entity.
Definitions (2010-3)

A-2



--------------------------------------------------------------------------------



 



     “Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in the states of Delaware, Illinois, Minnesota, Texas
or New York, or in the state in which the Corporate Trust Office of the
Indenture Trustee is located, are authorized or obligated by law, executive
order or government decree to be closed.
     “Certificate” means a certificate substantially in the form of Exhibit A to
the Trust Agreement evidencing the Residual Interest.
     “Certificate Distribution Account” means the account designated as such,
established and maintained pursuant to Section 4.1 of the Sale and Servicing
Agreement.
     “Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.
     “Certificate Paying Agent” means Deutsche Bank Trust Company Delaware or
any other Person appointed as the successor Certificate Paying Agent pursuant to
Section 3.7 of the Trust Agreement.
     “Certificateholder” means any Holder of a Certificate.
     “Class” means a group of Notes whose form is identical except for variation
in denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class B Notes and the Class C Notes.
     “Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2
Notes and the Class A-3 Notes.
     “Class A Note Balance” means, at any time, the sum of the Class A-1 Note
Balance, the Class A-2 Note Balance and the Class A-3 Note Balance at such time.
     “Class A Noteholders’ Interest Carryover Shortfall” means, with respect to
any Payment Date, the excess, if any, of the Class A Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and any outstanding Class A
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
the amount in respect of interest that is actually paid to Noteholders of Class
A Notes on such preceding Payment Date, plus interest on the amount of interest
due but not paid to Noteholders of Class A Notes on the preceding Payment Date,
to the extent permitted by law, at the respective Interest Rates borne by such
Class A Notes for the related Interest Period.
Definitions (2010-3)

A-3



--------------------------------------------------------------------------------



 



     “Class A Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes at the
respective Interest Rate for such Class on the Note Balance of the Notes of each
such Class on the immediately preceding Payment Date or the Closing Date, as the
case may be, after giving effect to all payments of principal to the Noteholders
of the Notes of such Class on or prior to such preceding Payment Date.
     “Class A-1 Final Scheduled Payment Date” means the Payment Date occurring
in December, 2011.
     “Class A-1 Interest Rate” means 0.35665% per annum (computed on the basis
of the actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).
     “Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-1 Notes.
     “Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.
     “Class A-1 Notes” means the Class of Auto Loan Asset Backed Notes
designated as Class A-1 Notes, issued in accordance with the Indenture.
     “Class A-2 Final Scheduled Payment Date” means the Payment Date occurring
in June, 2013.
     “Class A-2 Interest Rate” means 0.93% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-2 Notes.
     “Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.
     “Class A-2 Notes” means the Class of Auto Loan Asset Backed Notes
designated as Class A-2 Notes, issued in accordance with the Indenture.
     “Class A-3 Final Scheduled Payment Date” means the Payment Date occurring
in June, 2014.
     “Class A-3 Interest Rate” means 1.20% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-3 Notes.
Definitions (2010-3)

A-4



--------------------------------------------------------------------------------



 



     “Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.
     “Class A-3 Notes” means the Class of Auto Loan Asset Backed Notes
designated as Class A-3 Notes, issued in accordance with the Indenture.
     “Class B Final Scheduled Payment Date” means the Payment Date occurring in
May, 2015.
     “Class B Interest Rate” means 2.05% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.
     “Class B Noteholder” means the Person in whose name a Class B Note is
registered on the Note Register.
     “Class B Noteholders’ Interest Carryover Shortfall” means, with respect to
any Payment Date, the excess, if any, of the Class B Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and any outstanding Class B
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
the amount in respect of interest that is actually paid to Noteholders of Class
B Notes on such preceding Payment Date, plus interest on the amount of interest
due but not paid to Noteholders of Class B Notes on the preceding Payment Date,
to the extent permitted by law, at the Class B Interest Rate for the related
Interest Period.
     “Class B Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.
     “Class B Notes” means the Class of Auto Loan Asset Backed Notes designated
as Class B Notes, issued in accordance with the Indenture.
     “Class C Final Scheduled Payment Date” means the Payment Date occurring in
November, 2017.
     “Class C Interest Rate” means 3.06% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class C Note Balance” means, at any time, the Initial Class C Note Balance
reduced by all payments of principal made prior to such time on the Class C
Notes.
     “Class C Noteholder” means the Person in whose name a Class C Note is
registered on the Note Register.
Definitions (2010-3)

A-5



--------------------------------------------------------------------------------



 



     “Class C Noteholders’ Interest Carryover Shortfall” means, with respect to
any Payment Date, the excess, if any, of the Class C Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and any outstanding Class C
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
the amount in respect of interest that is actually paid to Noteholders of Class
C Notes on such preceding Payment Date, plus interest on the amount of interest
due but not paid to Noteholders of Class C Notes on the preceding Payment Date,
to the extent permitted by law, at the Class C Interest Rate for the related
Interest Period.
     “Class C Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class C Notes at the Class C Interest Rate on the Class C Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class C Noteholders on
or prior to such preceding Payment Date.
     “Class C Notes” means the Class of Auto Loan Asset Backed Notes designated
as Class C Notes, issued in accordance with the Indenture.
     “Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.
     “Clearing Agency Participant” means a broker, dealer, bank or other
financial institution or other Person for which from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.
     “Closing Date” means November 24, 2010.
     “Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.
     “Collateral” has the meaning set forth in the Granting Clause of the
Indenture.
     “Collection Account” means the trust account established and maintained
pursuant to Section 4.1 of the Sale and Servicing Agreement.
     “Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the close of
business on the Cut-Off Date and ending on November 30, 2010). As used herein,
the “related” Collection Period with respect to a Payment Date shall be deemed
to be the Collection Period which precedes such Payment Date.
     “Collections” means, with respect to any Receivable and to the extent
received by the Servicer after the Cut-Off Date, (i) any monthly payment by or
on behalf of the Obligor thereunder, (ii) any full or partial prepayment of such
Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts received
by the Servicer which, in accordance with the Customary Servicing Practices,
would be applied to the payment of accrued interest or to reduce the Principal
Balance of the Receivable, including rebates of premiums with respect to the
cancellation or termination of any Insurance Policy, extended warranty or
service contract;
Definitions (2010-3)

A-6



--------------------------------------------------------------------------------



 



provided, however, that the term “Collections” in no event will include (1) for
any Payment Date, any amounts in respect of any Receivable the Repurchase Price
of which has been included in the Available Funds on a prior Payment Date or
(2) any Supplemental Servicing Fees.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Contract” means, with respect to any Receivable, the motor vehicle retail
installment sales contract and/or note and security agreement, the installment
loan agreement, any amendments thereto and any related documentary draft, if
applicable, evidencing such Receivable.
     “Contract Rate” means, with respect to a Receivable, the rate per annum at
which interest accrues under the Contract evidencing such Receivable. Such rate
may be less than the “Annual Percentage Rate” disclosed in the Receivable.
     “Controlling Class” means, with respect to any Notes Outstanding, the
Class A Notes (voting together as a single Class) as long as any Class A Notes
are Outstanding, and thereafter the Class B Notes as long as any Class B Notes
are Outstanding, and thereafter the Class C Notes as long as any Class C Notes
are Outstanding (excluding, in each case, Notes held by the Servicer or any of
its Affiliates unless all Notes are then held by the Servicer and/or its
Affiliates).
     “Corporate Trust Office” means:
     (a) as used with respect to Indenture Trustee, the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered which office at date of the execution of the Indenture is
located at 209 South LaSalle Street, Suite 300, Chicago, Illinois 60604,
Attention: Corporate Trust Services-SDART 2010-3 or at such other address as the
Indenture Trustee may designate from time to time by notice to the Noteholders,
the Administrator, the Servicer, the Owner Trustee and the Issuer, or the
principal corporate trust office of any successor Indenture Trustee (the address
of which the successor Indenture Trustee will notify the Noteholders, the
Administrator, the Servicer, the Owner Trustee and the Issuer); and
     (b) as used with respect to Owner Trustee, the corporate trust office of
the Owner Trustee located at 1011 Centre Rd., Suite 200, Wilmington, Delaware
19805, or at such other address as the Owner Trustee may designate by notice to
the Residual Interestholder and the Seller, or the principal corporate trust
office of any successor Owner Trustee (the address of which the successor Owner
Trustee will notify the Residual Interestholder and the Seller).
     “Cram Down Loss” means, with respect to any Receivable (other than a
Defaulted Receivable) as to which any court in any bankruptcy, insolvency or
other similar proceeding issues an order reducing the principal amount to be
paid on such Receivable or otherwise modifies any payment terms with respect
thereto, an amount equal to the greater of (i) the amount of the principal
reduction ordered by such court and (ii) the difference between the Principal
Balance of such Receivable at the time of such court order and the net present
value (using a discount rate which is the higher of the Contract Rate of such
Receivable or the rate of interest specified by such court order) of the
remaining scheduled payments to be paid on such
Definitions (2010-3)

A-7



--------------------------------------------------------------------------------



 



Receivable as modified or restructured. A “Cram Down Loss” will be deemed to
have occurred on the date of issuance of such court’s order.
     “Cumulative Net Loss Rate Table” means the levels set forth below for the
Collection Periods related to the Payment Dates set forth below:

          Payment Date.   Trigger
6th Payment Date
    2.40 %
12th Payment Date
    7.28 %
18th Payment Date
    11.51 %
24th Payment Date
    15.00 %
30th Payment Date
    17.93 %
36th Payment Date
    19.95 %
42nd Payment Date
    21.41 %
48th Payment Date and thereafter
    22.50 %

     “Cumulative Net Loss Ratio” means, as of any Payment Date, the ratio
(expressed as a percentage) of (i) the aggregate Principal Balance of
Receivables that became Defaulted Receivables plus all the Cram Down Losses
(without duplication) which occurred during the period from the Cut-Off Date
through the end of the related Collection Period reduced by the amount of
Liquidation Proceeds with respect to Defaulted Receivables received during such
period which are applied to principal of the Defaulted Receivables to (ii) the
Pool Balance as of the Cut-Off Date.
     “Cumulative Net Loss Trigger” means, for any Measurement Date, that the
Cumulative Net Loss Ratio for such Measurement Date exceeds the level specified
as the “Trigger” in the Cumulative Net Loss Rate Table for such Measurement
Date.
     “Customary Servicing Practices” means the customary servicing practices of
the Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself and others, as such customary servicing practices may be changed from
time to time, it being understood that the Servicer and the Sub-Servicers may
not have the same “Customary Servicing Practices.”
     “Cut-Off Date” means October 31, 2010.
     “DBRS” means DBRS, Inc., or any successor that is a nationally recognized
statistical rating organization.
     “Dealer” means a motor vehicle dealership.
     “Default” means any occurrence that is, or with notice or lapse of time or
both would become, an Event of Default.
     “Defaulted Receivable” means, with respect to any Collection Period, a
Receivable as to which (a) a related monthly payment became four months past due
during such Collection Period and the Servicer has not repossessed the related
Financed Vehicle, (b) the Servicer has either
Definitions (2010-3)

A-8



--------------------------------------------------------------------------------



 



repossessed and liquidated the related Financed Vehicle or repossessed and held
the related Financed Vehicle in its repossession inventory for 90 days,
whichever occurs first, or (c) the Servicer has, in accordance with its
Customary Servicing Practices, determined that such Receivable has or should be
written off as uncollectible; provided, however, that this definition may be
modified in accordance with modifications to the Servicer’s Customary Servicing
Practices. The Principal Balance of any Receivable that becomes a “Defaulted
Receivable” will be deemed to be zero as of the date it becomes a “Defaulted
Receivable“.
     “Definitive Note” means a definitive fully registered Note issued pursuant
to Section 2.12 of the Indenture.
     “Delivery” when used with respect to Trust Account Property means:
     (a) with respect to (I) bankers’ acceptances, commercial paper, and
negotiable certificates of deposit and other obligations that constitute
“instruments” as defined in Section 9-102(47) of the UCC and are susceptible of
physical delivery, transfer of actual possession thereof to the Indenture
Trustee or its nominee or custodian by physical delivery to the Indenture
Trustee or its nominee or custodian endorsed to, or registered in the name of,
the Indenture Trustee or its nominee or custodian or endorsed in blank, and
(II) with respect to a “certificated security” (as defined in
Section 8-102(a)(4) of the UCC) transfer of actual possession thereof (i) by
physical delivery of such certificated security to the Indenture Trustee or its
nominee or custodian endorsed to, or registered in the name of, the Indenture
Trustee or its nominee or custodian or endorsed in blank, or to another person,
other than a “securities intermediary” (as defined in Section 8-102(a)(14) of
the UCC), who acquires possession of the certificated security on behalf of the
Indenture Trustee or its nominee or custodian or, having previously acquired
possession of the certificate, acknowledges that it holds for the Indenture
Trustee or its nominee or custodian or (ii) by delivery thereof to a “securities
intermediary”, endorsed to or registered in the name of the Indenture Trustee or
its nominee or custodian, or endorsed in blank, and the making by such
“securities intermediary” of entries on its books and records identifying such
certificated securities as belonging to the Indenture Trustee or its nominee or
custodian and the sending by such “securities intermediary” of a confirmation of
the purchase of such certificated security by the Indenture Trustee or its
nominee or custodian (all of the foregoing, “Physical Property”), and, in any
event, any such Physical Property in registered form shall be in the name of the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof;
     (b) with respect to any securities issued by the U.S. Treasury, the Federal
Home Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System
Definitions (2010-3)

A-9



--------------------------------------------------------------------------------



 



pursuant to Federal book-entry regulations, the following procedures, all in
accordance with applicable law, including applicable Federal regulations and
Articles 8 and 9 of the UCC: book-entry registration of such Trust Account
Property to an appropriate securities account maintained with a Federal Reserve
Bank by a “participant” (as such term is defined in Federal Reserve Bank
Operating Circular No. 7) that is a “depository institution” (as defined in
Section 19(B)(1)(A) of the Federal Reserve Act) pursuant to applicable Federal
regulations, and issuance by such depository institution of a deposit notice or
other written confirmation of such book-entry registration to the Indenture
Trustee or its nominee or custodian of the purchase by the Indenture Trustee or
its nominee or custodian of such book-entry securities; the making by such
depository institution of entries in its books and records identifying such book
entry security held through the Federal Reserve System pursuant to Federal
book-entry regulations or a security entitlement thereto as belonging to the
Indenture Trustee or its nominee or custodian and indicating that such
depository institution holds such Trust Account Property solely as agent for the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Trust Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof; and
     (c) with respect to any item of Trust Account Property that is an
uncertificated security (as defined in Section 8-102(a)(18) of the UCC) and that
is not governed by clause (b) above, (i) registration on the books and records
of the issuer thereof in the name of the Indenture Trustee or its nominee or
custodian, or (ii) registration on the books and records of the issuer thereof
in the name of another person, other than a securities intermediary, who
acknowledges that it holds such uncertificated security for the benefit of the
Indenture Trustee or its nominee or custodian.
     “Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.
     “Determination Date” means the second Business Day preceding the related
Payment Date, beginning December 13, 2010.
     “Dollar” and “$” mean lawful currency of the United States of America.
     “DTC” means The Depository Trust Company, and its successors.
     “Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from each Rating Agency in one of its
generic rating categories which signifies investment grade. Any such trust
account may be maintained with the Owner Trustee, the Indenture Trustee or any
of their respective Affiliates, if such accounts meet the requirements described
in clause (b) of the preceding sentence.
Definitions (2010-3)

A-10



--------------------------------------------------------------------------------



 



     “Eligible Institution” means a depository institution or trust company
(which may be the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates) organized under the laws of the United States of America
or any one of the states thereof or the District of Columbia (or any domestic
branch of a foreign bank) (a) which at all times has either (i) a long-term
senior unsecured debt rating of “AA-” or better by Standard & Poor’s and
“AA(low)” or better by DBRS or (ii) a certificate of deposit rating of “A-1+” by
Standard & Poor’s and “R-1(high)” or better by DBRS, if rated by DBRS or
(iii) such other rating that is acceptable to each Rating Agency, as evidenced
by a letter from such Rating Agency to the Issuer or the Indenture Trustee and
(b) whose deposits are insured by the Federal Deposit Insurance Corporation.
     “Eligible Investments” means any one or more of the following types of
investments:
     (a) direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America;
     (b) demand deposits, time deposits or certificates of deposit of any
depository institution (including any Affiliate of the Seller, the Servicer, the
Indenture Trustee or the Owner Trustee) or trust company incorporated under the
laws of the United States of America or any state thereof or the District of
Columbia (or any domestic branch of a foreign bank) and subject to supervision
and examination by Federal or state banking or depository institution
authorities (including depository receipts issued by any such institution or
trust company as custodian with respect to any obligation referred to in clause
(a) above or a portion of such obligation for the benefit of the holders of such
depository receipts); provided that at the time of the investment or contractual
commitment to invest therein (which shall be deemed to be made again each time
funds are reinvested following each Payment Date), the commercial paper or other
short-term senior unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) of such depository institution or trust company
shall have a credit rating from Standard & Poor’s of at least A-1+ and from DBRS
of R-1(high), if rated by DBRS;
     (c) commercial paper (including commercial paper of any Affiliate of the
Seller, the Servicer, the Indenture Trustee or the Owner Trustee) having, at the
time of the investment or contractual commitment to invest therein, a rating
from Standard & Poor’s of at least A-1+ and from DBRS of R-1 (high), if rated by
DBRS;
     (d) investments in money market funds (including funds for which the
Seller, the Servicer, the Indenture Trustee or Owner Trustee or any of their
respective Affiliates is investment manager or advisor) having a rating from
Standard & Poor’s of AAAm or AAAmG;
     (e) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above; and
     (f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of
Definitions (2010-3)

A-11



--------------------------------------------------------------------------------



 



the United States of America, in either case entered into with a depository
institution or trust company (acting as principal) referred to in clause (b)
above.
     Each of the Eligible Investments may be purchased from the Indenture
Trustee or through an Affiliate of the Indenture Trustee.
     “Eligible Receivable” means a Receivable meeting all of the criteria set
forth on Schedule I of the Sale and Servicing Agreement as of the Closing Date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and any successor law thereto, and the regulations promulgated and
rulings issued thereunder.
     “Event of Default” has the meaning set forth in Section 5.1 of the
Indenture.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form
10-K filed or to be filed by the Seller with respect to the Issuer under the
Exchange Act.
     “Final Scheduled Payment Date” means, with respect to (i) the Class A-1
Notes, the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date, (iv) the Class B Notes, the Class B Final
Scheduled Payment Date and (v) the Class C Notes, the Class C Final Scheduled
Payment Date.
     “Financed Vehicle” means an automobile, light-duty truck or van, together
with all accessions thereto, securing an Obligor’s indebtedness under the
applicable Receivable.
     “First Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Class A Note Balance as of such
Payment Date (before giving effect to any principal payments made on the Class A
Notes on such Payment Date) over (b) the Pool Balance as of the end of the
related Collection Period; provided, however, that the “First Allocation of
Principal” for any Payment Date on and after the Final Scheduled Payment Date
for any Class of Class A Notes shall not be less than the amount that is
necessary to reduce the Note Balance of that Class of Class A Notes to zero.
     “Form 10-D Disclosure Item” means, with respect to any Person, (a) any
legal proceedings pending against such Person or of which any property of such
Person is then subject, or (b) any proceedings known to be contemplated by
governmental authorities against such Person or of which any property of such
Person would be subject, in each case that would be material to the Noteholders.
     “GAAP” means generally accepted accounting principles in the USA, applied
on a materially consistent basis.
     “Governmental Authority” means any (a) Federal, state, municipal, foreign
or other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.
Definitions (2010-3)

A-12



--------------------------------------------------------------------------------



 



     “Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.
     “Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.
     “HSBC” means HSBC Auto Finance, Inc., HSBC Auto Credit Inc., HSBC Auto
Accounts Inc. and certain affiliates of such entities.
     “Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.
     “Indenture Trustee” means U.S. Bank National Association, a national
banking association, not in its individual capacity but as indenture trustee
under the Indenture, or any successor trustee under the Indenture.
     “Independent” means, when used with respect to any specified Person, that
such Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Administrator or
any Affiliate of any of the foregoing Persons and (iii) is not connected with
the Issuer, any such other obligor, the Administrator or any Affiliate of any of
the foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or Person performing similar functions.
     “Independent Certificate” means a certificate or opinion to be delivered to
the Indenture Trustee under the circumstances described in, and otherwise
complying with, the applicable requirements of Section 11.1 of the Indenture,
made by an independent appraiser or other expert appointed by an Issuer Order,
and such opinion or certificate shall state that the signer has read the
definition of “Independent” in this Appendix A and that the signer is
Independent within the meaning thereof.
     “Initial Class A-1 Note Balance” means $334,700,000.
     “Initial Class A-2 Note Balance” means $209,200,000.
     “Initial Class A-3 Note Balance” means $96,100,000.
     “Initial Class B Note Balance” means $94,300,000.
Definitions (2010-3)

A-13



--------------------------------------------------------------------------------



 



     “Initial Class C Note Balance” means $165,700,000.
     “Initial Note Balance” means, for any Class, the Initial Class A-1 Note
Balance, the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance,
the Initial Class B Note Balance or the Initial Class C Note Balance, as
applicable, or with respect to the Notes generally, the sum of the foregoing.
     “Initial Reserve Account Deposit Amount” means an amount equal to
$22,857,534.
     “Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.
     “Interest Period” means, with respect to any Payment Date, (a) with respect
to the Class A-1 Notes, from and including the Closing Date (in the case of the
first Payment Date) or from and including the most recent Payment Date to but
excluding that Payment Date (for example, for a Payment Date in June, the
Interest Period is from and including the Payment Date in May to but excluding
the Payment Date in June) and (b) for the Class A-2 Notes, the Class A-3 Notes,
the Class B Notes and the Class C Notes, from and including the 15th day of the
calendar month preceding each Payment Date (or from and including the Closing
Date in the case of the first Payment Date) to but excluding the 15th day of the
following month.
     “Interest Rate” means (a) with respect to the Class A-1 Notes, the
Class A-1 Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2
Interest Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest
Rate, (d) with respect to the Class B Notes, the Class B Interest Rate or
(e) with respect to the Class C Notes, the Class C Interest Rate.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.
     “Issuer” means Santander Drive Auto Receivables Trust 2010-3, a Delaware
statutory trust established pursuant to the Trust Agreement, until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained in the Transaction Documents, each other obligor on the
Notes.
     “Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.
     “Item 1119 Party” means the Seller, Santander Consumer, the Servicer, the
Indenture Trustee, the Owner Trustee, any underwriter of the Notes and any other
material transaction party identified by the Seller or Santander Consumer to the
Indenture Trustee and the Owner Trustee in writing.
     “Lien” means, for any asset or property of a Person, a lien, security
interest, mortgage, pledge or encumbrance in, of or on such asset or property in
favor of any other Person, except any Permitted Lien.
Definitions (2010-3)

A-14



--------------------------------------------------------------------------------



 



     “Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies,
(b) amounts received by the Servicer in connection with such Receivable pursuant
to the exercise of rights under that Receivable and (c) the monies collected by
the Servicer (from whatever source, including proceeds of a sale of a Financed
Vehicle, a deficiency balance recovered from the Obligor after the charge-off of
such Receivable or as a result of any recourse against the related Dealer, if
any) on such Receivable other than any monthly payment by or on behalf of the
Obligor thereunder or any full or partial prepayment of such Receivable, in the
case of each of the foregoing clauses (a) through (c), net of any expenses
(including, without limitation, any auction, painting, repair or refurbishment
expenses in respect of the related Financed Vehicle) incurred by the Servicer in
connection therewith and any payments required by law to be remitted to the
Obligor.
     “Measurement Date” means the most recent Payment Date specified in the
first column of the Cumulative Net Loss Rate Table.
     “Monthly Remittance Condition” has the meaning set forth in Section 4.2 of
the Sale and Servicing Agreement.
     “Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class B Note
or Class C Note in each case substantially in the forms of Exhibit A to the
Indenture.
     “Note Balance” means, with respect to any date of determination, for any
Class, the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3
Note Balance, the Class B Note Balance or the Class C Note Balance, as
applicable, or with respect to the Notes generally, the sum of all of the
foregoing.
     “Note Depository Agreement” means the agreement, dated as of the Closing
Date, between the Issuer and DTC, as the initial Clearing Agency relating to the
Notes, as the same may be amended or supplemented from time to time.
     “Note Factor” on a Payment Date means, with respect to each Class of Notes,
a six-digit decimal, which the Servicer will compute each month, equal to the
Note Balance of such Class of Notes as of the end of the related Collection
Period divided by the Note Balance of such Class of Notes as of the Closing
Date. The Note Factor will be 1.000000 as of the Closing Date; thereafter, the
Note Factor will decline to reflect reductions in the Note Balance of such Class
of Notes.
     “Note Owner” means, with respect to a Book-Entry Note, the Person who is
the beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).
     “Note Register” and “Note Registrar” have the respective meanings set forth
in Section 2.4 of the Indenture.
     “Noteholder” means, as of any date, the Person in whose name a Note is
registered on the Note Register on such date.
Definitions (2010-3)

A-15



--------------------------------------------------------------------------------



 



     “Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes, the Class B Notes and the Class C Notes.
     “Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.
     “Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller or the Servicer, a certificate signed by the chairman of the board, the
president, any executive vice president, any vice president, the treasurer, any
assistant treasurer or the controller of the Seller or the Servicer, as
applicable.
     “Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Seller or the Administrator, and which opinion or opinions comply with any
applicable requirements of the Transaction Documents and are in form and
substance reasonably satisfactory to the recipient(s). Opinions of Counsel need
address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.
     “Optional Purchase” has the meaning set forth in Section 8.1 of the Sale
and Servicing Agreement.
     “Optional Purchase Price” has the meaning set forth in Section 8.1 of the
Sale and Servicing Agreement.
     “Originator” means, with respect to any Receivable, either Santander
Consumer, HSBC or Triad, as applicable, and “Originators” means, together,
Santander Consumer, HSBC and Triad.
     “Other Assets” means any assets (or interests therein) (other than the
Trust Estate) conveyed or purported to be conveyed by the Seller to another
Person or Persons other than the Issuer, whether by way of a sale, capital
contribution or by virtue of the granting of a lien.
     “Outstanding” means, as of any date, all Notes (or all Notes of an
applicable Class) theretofore authenticated and delivered under the Indenture
except:
     (i) Notes (or Notes of an applicable Class) theretofore cancelled by the
Note Registrar or delivered to the Note Registrar for cancellation;
     (ii) Notes (or Notes of an applicable Class) or portions thereof the
payment for which money in the necessary amount has been theretofore deposited
with the Indenture Trustee or any Paying Agent in trust for the related
Noteholders (provided, however, that if such Notes are to be redeemed, notice of
such redemption has been duly given pursuant to the Indenture or provision
therefor, satisfactory to the Indenture Trustee, has been made); and
     (iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture
Definitions (2010-3)

A-16



--------------------------------------------------------------------------------



 



unless proof satisfactory to the Indenture Trustee is presented that any such
Notes are held by a bona fide purchaser;
provided that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded and deemed not to be Outstanding
unless all of the Notes are then owned by the Issuer, the Seller, the Servicer,
the Administrator or any of their respective Affiliates, except that, in
determining whether the Indenture Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent, vote or waiver,
only Notes that a Responsible Officer of the Indenture Trustee knows to be so
owned shall be so disregarded. Notes so owned that have been pledged in good
faith may be regarded as Outstanding if the pledgee thereof establishes to the
satisfaction of the Indenture Trustee such pledgee’s right so to act with
respect to such Notes and that such pledgee is not the Issuer, the Seller, the
Servicer, the Administrator or any of their respective Affiliates.
     “Owner Trustee” means Deutsche Bank Trust Company Delaware, a Delaware
banking corporation, not in its individual capacity but solely as owner trustee
under the Trust Agreement, and any successor Owner Trustee thereunder.
     “Paying Agent” means the Indenture Trustee or any other Person that meets
the eligibility standards for the Indenture Trustee set forth in Section 6.11 of
the Indenture and is authorized by the Issuer to make the payments of principal
of or interest on the Notes on behalf of the Issuer.
     “Payment Date” means the 15th day of each calendar month beginning
December, 2010; provided, however, whenever a Payment Date would otherwise be a
day that is not a Business Day, the Payment Date shall be the next Business Day.
As used herein, the “related” Payment Date with respect to a Collection Period
shall be deemed to be the Payment Date which immediately follows such Collection
Period.
     “Payment Default” has the meaning set forth in Section 5.4(a) of the
Indenture.
     “Permitted Liens” means (a) any liens created by the Transaction Documents;
(b) any liens for taxes not yet due and payable or the amount of which is being
contested in good faith by appropriate proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.
     “Person” means any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.
     “Physical Property” has the meaning specified in the definition of
“Delivery” above.
Definitions (2010-3)

A-17



--------------------------------------------------------------------------------



 



     “Pool Balance” means, at any time, the aggregate Principal Balance of the
Receivables at such time.
     “Pool Factor” on a Payment Date means a six-digit decimal figure, which the
Servicer will compute each month equal to the Pool Balance as of the end of the
preceding Collection Period divided by the aggregate Principal Balance of the
Receivables as of the Cut-Off Date. The Pool Factor will be 1.000000 as of the
Cut-Off Date; thereafter, the Pool Factor will decline to reflect reductions in
the Pool Balance.
     “Predecessor Note” means, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note; provided, however, for the purpose of this definition, any
Note authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.
     “Principal Balance” means, as of any time, for any Receivable, the
principal balance of such Receivable under the terms of the Receivable
determined in accordance with the Customary Servicing Practices. The Principal
Balance of any Receivable that becomes a Defaulted Receivable will be deemed to
be zero as of the date it becomes a Defaulted Receivable.
     “Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.
     “Purchase Agreement” means the Purchase Agreement, dated as of the Closing
Date, between Santander Consumer and the Seller, as amended, modified or
supplemented from time to time.
     “Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.
     “Rating Agency” means each of Standard & Poor’s and DBRS.
     “Rating Agency Condition” means, with respect to any event or circumstance
and each Rating Agency, either (a) written confirmation (which may be in the
form of a letter, press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or circumstance will not cause such Rating Agency
to downgrade, qualify or withdraw its rating assigned to any of the Notes or
(b) that such Rating Agency shall have been given notice of such event or
circumstance at least ten days prior to the occurrence of such event or
circumstance (or, if ten days’ advance notice is impracticable, as much advance
notice as is practicable and is acceptable to such Rating Agency) and such
Rating Agency shall not have issued any written notice that the occurrence of
such event or circumstance will itself cause it to downgrade, qualify or
withdraw its rating assigned to the Notes. Notwithstanding the foregoing, no
Rating Agency has any duty to review any notice given with respect to any event,
and it is understood that such Rating Agency may not actually review notices
received by it prior to or after the expiration of the ten (10) day period
described in (b) above.
Definitions (2010-3)

A-18



--------------------------------------------------------------------------------



 



     “Receivable” means any Contract with respect to a new or used automobile,
light-duty truck or van which shall appear on the Schedule of Receivables and
all Related Security in connection therewith which has not been released from
the lien of the Indenture.
     “Receivable Files” has the meaning set forth in Section 2.4(a) of the Sale
and Servicing Agreement.
     “Record Date” means, unless otherwise specified in any Transaction
Document, with respect to any Payment Date or Redemption Date, (i) for any
Definitive Notes and for the Certificates, if any, the close of business on the
last Business Day of the calendar month immediately preceding the calendar month
in which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes, the close of business on the Business Day immediately preceding such
Payment Date or Redemption Date.
     “Records” means, for any Receivable, all contracts, books, records and
other documents or information (including computer programs, tapes, disks,
software and related property and rights, to the extent legally transferable)
relating to such Receivable or the related Obligor.
     “Redemption Date” means, in the case of a redemption of the Notes pursuant
to Section 10.1 of the Indenture, the Payment Date specified by the
Administrator or the Issuer pursuant to Section 10.1 of the Indenture.
     “Redemption Price” means an amount equal to the sum of (a) the unpaid Note
Balance of all Notes redeemed, plus (b) accrued and unpaid interest thereon at
the applicable Interest Rate for the Notes being so redeemed, up to but
excluding the Redemption Date.
     “Registered Holder” means the Person in whose name a Note is registered on
the Note Register on the related Record Date.
     “Regular Allocation of Principal” means, with respect to any Payment Date,
an amount not less than zero equal to (1) the excess, if any, of (a) the Note
Balance of the Notes as of such Payment Date (before giving effect to any
principal payments made on the Notes on such Payment Date) over (b) (i) the Pool
Balance as of the end of the related Collection Period less (ii) the Targeted
Overcollateralization Amount minus (2) the sum of the First Allocation of
Principal, the Second Allocation of Principal and the Third Allocation of
Principal for such Payment Date.
     “Regulation AB” means Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be
amended from time to time and subject to such clarification and interpretation
as have been provided by the Commission in the adopting release (Asset-Backed
Securities, Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531
(January 7, 2005)) or by the staff of the Commission, or as may be provided in
writing by the Commission or its staff from time to time.
     “Related Security” means, for any Receivable, (i) the security interest in
the related Financed Vehicle, (ii) any proceeds from claims on any Insurance
Policy or refunds in connection with extended service agreements relating to
such Receivable (if such Receivable
Definitions (2010-3)

A-19



--------------------------------------------------------------------------------



 



became a Defaulted Receivable after the Cut-Off Date), (iii) any other property
securing the Receivables and (iv) all proceeds of the foregoing.
     “Reportable Event” means any event required to be reported on Form 8-K, and
in any event, the following:
(a) entry into a material definitive agreement related to the Issuer, the Notes,
the Receivables or an amendment to a Transaction Document, even if the Seller is
not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);
(b) termination of a Transaction Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);
(c) with respect to the Servicer only, the occurrence of a Servicer Replacement
Event;
(d) an Event of Default;
(e) the resignation, removal, replacement, or substitution of the Indenture
Trustee or the Owner Trustee;
(f) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture.
     “Repurchase Price” means, with respect to any Repurchased Receivable, a
price equal to the outstanding Principal Balance (calculated without giving
effect to the last sentence of the definitions of “Defaulted Receivable” and
“Principal Balance”) of such Receivable plus any unpaid accrued interest related
to such Receivable accrued to and including the end of the Collection Period
preceding the date that such Repurchased Receivable was purchased by Santander
Consumer, the Servicer or the Seller, as applicable.
     “Repurchased Receivable” means a Receivable purchased by Santander Consumer
pursuant to Section 3.3 of the Purchase Agreement, by the Servicer pursuant to
Section 3.6 of the Sale and Servicing Agreement or by the Seller pursuant to
Section 2.3 of the Sale and Servicing Agreement.
     “Reserve Account” means the account designated as such, established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.
     “Reserve Account Draw Amount” means, for any Payment Date, an amount equal
to the lesser of (a) the Available Funds Shortfall Amount, if any, for such
Payment Date and (b) the amount of cash or other immediately available funds on
deposit in the Reserve Account (excluding any net investment earnings) on such
Payment Date.
     “Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account (excluding any net investment
earnings) on that Payment Date, after giving
Definitions (2010-3)

A-20



--------------------------------------------------------------------------------



 



effect to all deposits to and withdrawals from the Reserve Account on such
Payment Date, over (b) the Specified Reserve Account Balance with respect to
such Payment Date.
     “Reserve Amount” means, for any Payment Date, the amount of cash or other
immediately available funds in the Reserve Account on that Payment Date, after
giving effect to all deposits to and withdrawals from the Reserve Account on
such Payment Date.
     “Residual Interest” means the beneficial interest in the Issuer, as
evidenced by the Certificate.
     “Residual Interestholder” means the Certificateholder, as owner of the
Residual Interest.
     “Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any Vice President, Assistant Vice President, Assistant Secretary,
Assistant Treasurer, Trust Officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of the Indenture, (b) with respect to the Owner Trustee, any
officer within the Corporate Trust Office of the Owner Trustee including any
Vice President, Assistant Vice President, Assistant Treasurer, Assistant
Secretary, or any other officer customarily performing functions similar to
those performed by any of the above designated officers and having direct
responsibility for the administration of the Issuer, and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject and
(c) with respect to the Servicer or Seller, any officer of such Person having
direct responsibility for the transactions contemplated by the Transaction
Documents, including the President, Treasurer or Secretary or any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary,
or any other officer customarily performing functions similar to those performed
by any of the above designated officers and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.
     “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of the Closing Date, between the Seller, the Issuer, the Servicer and
the Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.
     “Santander Consumer” means Santander Consumer USA Inc., an Illinois
corporation, and its successors and assigns.
     “Sarbanes Certification” has the meaning set forth in Section 9.21(b)(iii)
of the Sale and Servicing Agreement.
     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended,
modified or supplemented from time to time, and any successor law thereto.
     “Schedule of Receivables” means the schedule of Receivables transferred to
the Issuer on the Closing Date.
Definitions (2010-3)

A-21



--------------------------------------------------------------------------------



 



     “Second Allocation of Principal” means, with respect to any Payment Date,
an amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance and the Class B Note Balance as of such Payment Date (before giving
effect to any principal payments made on the Class A Notes and the Class B Notes
on such Payment Date) over (b) the Pool Balance as of the end of the related
Collection Period minus (2) the First Allocation of Principal for such Payment
Date; provided, however, that the Second Allocation of Principal on and after
the Final Scheduled Payment Date for the Class B Notes shall not be less than
the amount that is necessary to reduce the outstanding principal amount of the
Class B Notes to zero (after the application of the First Allocation of
Principal).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” means Santander Drive Auto Receivables LLC, a Delaware limited
liability company.
     “Servicer” means Santander Consumer, initially, and any replacement
Servicer appointed pursuant to the Sale and Servicing Agreement.
     “Servicer’s Certificate” means the certificate delivered pursuant to
Section 3.8 of the Sale and Servicing Agreement.
     “Servicer Replacement Event” means any one or more of the following that
shall have occurred and be continuing:
     (a) any failure by the Servicer to deliver or cause to be delivered any
required payment to the Indenture Trustee for distribution to the Noteholders,
which failure continues unremedied for five Business Days after discovery
thereof by a Responsible Officer of the Servicer or receipt by the Servicer of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least 25% of the Note Balance, voting together as a single Class;
     (b) any failure by the Servicer to duly observe or perform in any respect
any other of its covenants or agreements in the Sale and Servicing Agreement,
which failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for 90 days after discovery thereof
by a Responsible Officer of the Servicer or receipt by the Servicer of written
notice thereof from the Indenture Trustee or Noteholders evidencing at least a
majority of the aggregate principal amount of the Outstanding Notes; provided,
that no Servicer Replacement Event will result from the breach by the Servicer
of any covenant for which the purchase of the affected Receivable is specified
as the sole remedy pursuant to Section 3.6 of the Sale and Servicing Agreement;
or
     (c) the Servicer suffers a Bankruptcy Event;
     provided, further, that (A) if any delay or failure of performance referred
to in clause (a) above shall have been caused by force majeure or other similar
occurrence, the five Business Day grace period referred to in such clause (a)
shall be extended for an additional 60 calendar days and (B) if any delay or
failure of performance referred to in clause (b) above shall have been caused by
force majeure or other similar occurrence, the 90 day grace period referred to
in such clause (b) shall be extended for an additional 60 calendar days. The
existence or
Definitions (2010-3)

A-22



--------------------------------------------------------------------------------



 



occurrence of any “material instance” of noncompliance (within the meaning of
Item 1122 of Regulation AB) shall not create a presumption that any event under
(a), (b) or (c) above has occurred.
     “Servicing Criteria” shall mean the “servicing criteria” set forth in Item
1122(d) of Regulation AB.
     “Servicing Fee” means, for any Payment Date, the product of
(A) one-twelfth, (B) the Servicing Fee Rate and (C) the Pool Balance as of the
first day of the related Collection Period (or, in the case of the first Payment
Date, as of the Cut-Off Date). The Servicing Fee for the first Payment Date
shall be $2,857,191.74.
     “Servicing Fee Rate” means 3.00% per annum.
     “Similar Law” means any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code.
     “Simple Interest Method” means the method of calculating interest due on a
motor vehicle receivable on a daily basis based on the actual outstanding
principal balance of the receivable on that date.
     “Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.
     “Specified Reserve Account Balance” means, for any Payment Date, an amount
equal to 2.00% of the Pool Balance as of the Cut-Off Date.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, or any successor that is a nationally
recognized statistical rating organization.
     “Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq.
     “Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to
whom any or all duties of the Servicer (including, without limitation, its
duties as custodian) under the Transaction Documents have been delegated in
accordance with Section 6.5 of the Sale and Servicing Agreement.
     “Supplemental Servicing Fees” means any and all (i) late fees,
(ii) extension fees, (iii) non-sufficient funds charges and (iv) any and all
other administrative fees or similar charges allowed by applicable law with
respect to any Receivable.
     “Targeted Overcollateralization Amount” means, for any Payment Date, the
greater of (a) 34.25% of the Pool Balance as of the last day of the related
Collection Period and (b) 3.40% of the Pool Balance as of the Cut-Off Date;
provided, however, that with respect to any Payment
Definitions (2010-3)

A-23



--------------------------------------------------------------------------------



 



Date after the occurrence of a Cumulative Net Loss Trigger, “Targeted
Overcollateralization Amount” means the greater of (i) 44.25% of the Pool
Balance as of the last day of the related Collection Period and (ii) 3.40% of
the Pool Balance as of the Cut-Off Date.
     “Third Allocation of Principal” means, with respect to any Payment Date, an
amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance, the Class B Note Balance and the Class C Note Balance as of such
Payment Date (before giving effect to any principal payments made on the Class A
Notes, the Class B Notes and the Class C Notes on such Payment Date) over (b)
the Pool Balance as of the end of the related Collection Period minus (2) the
sum of the First Allocation of Principal and the Second Allocation of Principal
for such Payment Date; provided, however, that the Third Allocation of Principal
on and after the Final Scheduled Payment Date for the Class C Notes shall not be
less than the amount that is necessary to reduce the outstanding principal
amount of the Class C Notes to zero (after the application of the First
Allocation of Principal and the Second Allocation of Principal).
     “TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended and as in force on the date hereof, unless otherwise specifically
provided.
     “Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Sale and Servicing Agreement, the Purchase Agreement, the
Administration Agreement and the Trust Agreement, as the same may be amended or
modified from time to time.
     “Transferred Assets” means (a) the Purchased Assets and (b) all of the
Seller’s rights under the Purchase Agreement and (c) all proceeds of the
foregoing.
     “Triad” means Triad Financial Corporation, a California corporation, as
predecessor in interest to Santander Consumer.
     “Trust Account Property” means the Trust Accounts, all amounts and
investments held from time to time in any Trust Account (whether in the form of
deposit accounts, Physical Property, book-entry securities, uncertificated
securities or otherwise), and all proceeds of the foregoing.
     “Trust Accounts” means the Collection Account and the Reserve Account.
     “Trust Agreement” means the Trust Agreement, dated as of October 12, 2010,
as amended and restated by the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.
     “Trust Estate” means all money, accounts, chattel paper, general
intangibles, goods, instruments, investment property and other property of the
Issuer, including without limitation (i) the Receivables acquired by the Issuer
under the Sale and Servicing Agreement, the Related Security relating thereto
and Collections thereon after the Cut-Off Date, (ii) the security interests in
the Financed Vehicles, (iii) all Receivables Files; (iv) any proceeds from
claims on any Insurance Policy or refunds in connection with extended service
agreements relating to Receivables which became Defaulted Receivables after the
Cut-Off Date, (v) any other property
Definitions (2010-3)

A-24



--------------------------------------------------------------------------------



 



securing the Receivables, (vi) the rights of the Issuer to the funds on deposit
from time to time in the Trust Accounts and any other account or accounts (other
than the Certificate Distribution Account) established pursuant to the Indenture
or Sale and Servicing Agreement and all cash, investment property and other
property from time to time credited thereto and all proceeds thereof (including
investment earnings, net of losses and investment expenses, on amounts on
deposit therein, other than as provided in Section 3.7 of the Sale and Servicing
Agreement), (vii) the rights of the Seller, as buyer, under the Purchase
Agreement, (viii) rights under the Sale and Servicing Agreement and the
Administration Agreement and (ix) all proceeds of the foregoing.
     “UCC” means, unless the context otherwise requires, the Uniform Commercial
Code as in effect in the relevant jurisdiction, as amended from time to time.
     “Underwriter” or “Underwriters” means, collectively, Deutsche Bank
Securities Inc., CitiGroup Global Markets Inc. and Santander Investment
Securities Inc., as underwriters of the Notes from the Depositor.
     “Underwriting Agreement” means the Underwriting Agreement, dated as of
November 18, 2010, among Deutsche Bank Securities Inc., CitiGroup Global Markets
Inc. and Santander Investment Securities Inc., each as an underwriter, and the
Depositor.
     “United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms. Unless otherwise inconsistent with the
terms of this Agreement, all accounting terms used herein shall be interpreted,
and all accounting determinations hereunder shall be made, in accordance with
GAAP. Amounts to be calculated hereunder shall be continuously recalculated at
the time any information relevant to such calculation changes.
Definitions (2010-3)

A-25